Exhibit 10.1

 

Execution Version

 

THIRD AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

UTZ BRANDS HOLDINGS, LLC

 

DATED AS OF AUGUST 28, 2020

 

THE LIMITED LIABILITY COMPANY INTERESTS IN UTZ BRANDS HOLDINGS, LLC HAVE NOT
BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, THE SECURITIES LAWS OF
ANY STATE, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND HAVE BEEN OR ARE BEING
ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE ACQUIRED FOR INVESTMENT
ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR
TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE SECURITIES ACT, ANY
APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY OTHER APPLICABLE SECURITIES
LAWS; (II) THE TERMS AND CONDITIONS OF THIS THIRD AMENDED AND RESTATED LIMITED
LIABILITY COMPANY AGREEMENT; AND (III) ANY OTHER TERMS AND CONDITIONS AGREED TO
IN WRITING BETWEEN THE MANAGING MEMBER AND THE APPLICABLE MEMBER. THE LIMITED
LIABILITY COMPANY INTERESTS MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH
SUCH LAWS, THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT,
AND ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY THE MANAGING MEMBER
AND THE APPLICABLE MEMBER. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH
LIMITED LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 

   

 

 

Table of Contents           Page       Article I DEFINITIONS 2 Section 1.1
Definitions 2 Section 1.2 Interpretive Provisions 19       Article II
ORGANIZATION OF THE LIMITED LIABILITY COMPANY 20 Section 2.1 Formation 20
Section 2.2 Filing 20 Section 2.3 Name 20 Section 2.4 Registered Office:
Registered Agent 20 Section 2.5 Principal Place of Business 21 Section 2.6
Purpose; Powers 21 Section 2.7 Term 21 Section 2.8 Intent 21       Article III
CLOSING TRANSACTIONS 21 Section 3.1 Recapitalization 21 Section 3.2 Business
Combination Agreement Transactions 22       Article IV OWNERSHIP AND CAPITAL
CONTRIBUTIONS; CAPITAL ACCOUNTS 22 Section 4.1 Authorized Units; General
Provisions with Respect to Units 22 Section 4.2 Capital Contributions 27
Section 4.3 Issuance of Additional Units 27 Section 4.4 Capital Accounts 28
Section 4.5 Other Matters Regarding Capital Contributions 28 Section 4.6
Exchange of Common Units 29 Section 4.7 Representations and Warranties of the
Members 34       Article V ALLOCATIONS OF PROFITS AND LOSSES 35 Section 5.1
Profits and Losses 35 Section 5.2 Special Allocations 36 Section 5.3 Allocations
for Tax Purposes in General 38 Section 5.4 Other Allocation Rules 39 Section 5.5
Restricted Common Units 40       Article VI DISTRIBUTIONS 41 Section 6.1
Distributions 41 Section 6.2 Tax-Related Distributions 42 Section 6.3
Distribution Upon Withdrawal 43       Article VII MANAGEMENT 43 Section 7.1
Managing Member Rights; Member and Officer Duties 43 Section 7.2 Role of
Officers 44 Section 7.3 Warranted Reliance by Officers on Others 45 Section 7.4
Indemnification 45

 



 i 

 

 

Table of Contents (cont’d)           Page       Section 7.5 Resignation or
Termination of Managing Member 47 Section 7.6 Reclassification Events of PubCo
48 Section 7.7 Transactions between Company and Managing Member 48 Section 7.8
Certain Costs and Expenses 48       Article VIII ROLE OF MEMBERS 49 Section 8.1
Rights or Powers 49 Section 8.2 Various Capacities 49 Section 8.3 Investment
Opportunities 49       Article IX TRANSFERS OF UNITS 50 Section 9.1 Restrictions
on Transfer 50 Section 9.2 Notice of Transfer 51 Section 9.3 Transferee Members
52 Section 9.4 Legend 52       Article X ACCOUNTING 53 Section 10.1 Books of
Account 53 Section 10.2 Tax Elections 53 Section 10.3 Tax Returns; Information
53 Section 10.4 Company Representative 54 Section 10.5 Withholding Tax Payments
and Obligations 58       Article XI DISSOLUTION 58 Section 11.1 Liquidating
Events 58 Section 11.2 Bankruptcy 59 Section 11.3 Procedure 60 Section 11.4
Rights of Members 61 Section 11.5 Notices of Dissolution 61 Section 11.6
Reasonable Time for Winding Up 61 Section 11.7 No Deficit Restoration 61      
Article XII GENERAL 61 Section 12.1 Amendments; Waivers 61 Section 12.2 Further
Assurances 62 Section 12.3 Successors and Assigns 62 Section 12.4 Entire
Agreement 62 Section 12.5 Rights of Members Independent 63 Section 12.6
Governing Law; Waiver of Jury Trial; Jurisdiction 63 Section 12.7 Headings 63
Section 12.8 Counterparts; Electronic Delivery 64 Section 12.9 Notices 64
Section 12.10 Representation by Counsel; Interpretation 65 Section 12.11
Severability 65 Section 12.12 Expenses 65 Section 12.13 No Third Party
Beneficiaries 65

 



 ii 

 

 

Table of Contents (cont’d)           Page       Section 12.14 Confidentiality 66
Section 12.15 No Recourse 66       Exhibits         Exhibit A: Capitalization  
Exhibit B: Exchange Notice   Exhibit C: Officers   Exhibit D: Distribution
Policy   Exhibit E: Joinder  

 



 iii 

 

 

THIRD AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

UTZ BRANDS HOLDINGS, LLC

 

This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended,
supplemented or restated from time to time in accordance with this LLC
Agreement, this “LLC Agreement”) of Utz Brands Holdings, LLC (f/k/a UM-U
Intermediate, LLC), a Delaware limited liability company (the “Company”), is
entered into as of August 28, 2020, by and among Utz Brands, Inc., a Delaware
corporation (“PubCo”), as a Member and the Managing Member as of the date
hereof, Series U of UM Partners, LLC, a series of a Delaware limited liability
company (“Series U”), Series R of UM Partners, LLC, a series of a Delaware
limited liability company (“Series R”, and together with Series U, the
“Continuing Members”) and each other Person who is or at any time becomes a
Member in accordance with the terms of this LLC Agreement and the Act.
Capitalized terms used in this LLC Agreement shall have the respective meanings
set forth in Section 1.1.

 

RECITALS

 

WHEREAS, the Company was formed pursuant to a Certificate of Formation filed in
the office of the Secretary of State of the State of Delaware on September 14,
2016, and was originally governed by the Limited Liability Company Agreement of
the Company, dated as of September 19, 2016 (the “Initial LLC Agreement”);

 

WHEREAS, the Continuing Members entered into the Amended and Restated Limited
Liability Company Agreement, effective as of December 30, 2019 (the
“Restructuring LLC Agreement”), which amended and restated the Initial LLC
Agreement;

 

WHEREAS, the Continuing Members entered into the Second Amended and Restated
Limited Liability Company Agreement, effective as of December 31, 2019 (the
“Existing LLC Agreement”), which amended and restated the Restructuring LLC
Agreement;

 

WHEREAS, immediately prior to giving effect to the transactions contemplated by
the Business Combination Agreement, the Company was wholly owned by the
Continuing Members;

 

WHEREAS, on June 5, 2020, the Company, PubCo, and the Continuing Members entered
into that certain Business Combination Agreement (as amended, modified or
supplemented from time to time in accordance with the terms thereof, the
“Business Combination Agreement”), pursuant to which, among other things, as of
the Effective Time, PubCo will acquire the Acquired Company Units (as such term
is defined in the Business Combination Agreement) and the Acquired Restricted
Company Units (as such term is defined in the Business Combination Agreement) in
exchange for the consideration described in the Business Combination Agreement,
in each case representing Common Units and Restricted Common Units,
respectively;

 



   

 

 

WHEREAS, the Members desire to amend and restate the Existing LLC Agreement in
its entirety as of the Effective Time to reflect: (a) the recapitalization of
the Company to convert the Pre-Closing Units held by the Continuing Members into
Common Units and Restricted Common Units in such amounts as set forth in this
LLC Agreement (the “Recapitalization”), (b) the consummation of the transactions
contemplated by the Business Combination Agreement and the Ancillary Agreements
(as such term is defined in the Business Combination Agreement), including the
admission of PubCo as a Member in connection with the issuance by the Company to
PubCo of Common Units and Restricted Common Units representing the Issued
Company Units (as such term is defined in the Business Combination Agreement),
the receipt by PubCo of Common Units and Restricted Common Units representing
the Exchanged Company Units (as such term is defined in the Business Combination
Agreement) and the receipt by PubCo of Common Units and Restricted Common Units
representing the Assigned Company Units (as such term is defined in the Business
Combination Agreement), (c) PubCo’s designation as the sole Managing Member of
the Company, and (d) the rights and obligations of the Members and other terms
and provisions, in each case as set forth in this LLC Agreement; and

 

WHEREAS, following the Effective Time, each Common Unit (other than any Common
Unit held by PubCo and its wholly owned Subsidiaries) may be exchanged, at the
election of the holder of such Common Unit (together with the surrender and
delivery by such holder of one (1) share of Class V Common Stock of PubCo), for
one (1) share of Class A Common Stock of PubCo, in each case in accordance with
the terms and conditions of this LLC Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this LLC Agreement, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:

 

Article I
DEFINITIONS

 

Section 1.1            Definitions. As used in this LLC Agreement and the
Schedules and Exhibits attached to this LLC Agreement, the following definitions
shall apply:

 

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq.

 

“Action” means any action, suit, charge, litigation, arbitration, notice of
violation or citation received, or other proceeding at law or in equity (whether
civil, criminal or administrative) by or before any Governmental Entity.

 

“Adjusted Basis” has the meaning given to such term in Section 1011 of the Code.

 

“Adjusted Capital Account Deficit” means the deficit balance, if any, in such
Member’s Capital Account at the end of any Taxable Year or other taxable period,
with the following adjustments:

 

(a)            credit to such Capital Account any amount that such Member is
obligated to restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as
well as any addition thereto pursuant to the next to last sentences of Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account
thereunder any changes during such year in Company Minimum Gain and Member
Minimum Gain; and

 



2

 

 

(b)            debit to such Capital Account the items described in Treasury
Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Advancement of Expenses” is defined in Section 7.4(b).

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such Person, where “control” means
the possession, directly or indirectly, of the power to direct the management
and policies of a Person whether through the ownership of voting securities, its
capacity as a sole or managing member or otherwise. For purposes of this LLC
Agreement, no Member shall be deemed to be an Affiliate of any other Member.

 

“Appraiser FMV” means the fair market value of any Equity Security as determined
by an independent appraiser mutually agreed upon by the Managing Member and the
relevant Transferor, whose determination shall be final and binding for those
purposes for which Appraiser FMV is used in this LLC Agreement. Appraiser FMV
shall be the fair market value determined without regard to any discounts for
minority interest, illiquidity or other discounts. The cost of any independent
appraisal in connection with the determination of Appraiser FMV in accordance
with this LLC Agreement shall be borne by the Company.

 

“Assumed Rate” means the highest effective marginal combined U.S. federal, state
and local income tax rate (including, if applicable, under Section 1411 of the
Code) applicable to an individual resident in Pennsylvania (or if the highest
effective marginal combined U.S. federal, state and local income tax rate
applicable to a U.S. corporation is higher, such combined corporate income tax
rate), in each case taking into account all jurisdictions in which the Company
is required to file income tax returns and the relevant apportionment
information, in effect for the applicable Taxable Year, taking into account
(a) the character of any income, gains, deductions, losses or credits, the
deductibility of state income taxes (provided, that, for administrative
convenience, it shall be assumed that no portion of any state or local taxes
shall be deductible for so long as the limitation set forth in
Section 164(b)(6)(B) of the Code as of the date hereof remains applicable), and
(b) deductions under Code Section 199A, as applicable. The Assumed Rate shall be
the same for all Members regardless of the actual combined income tax rate of
the Member or its direct or indirect owners.

 

“Audit” is defined in Section 10.4(b).

 

“BBA Rules” means Subchapter C of Chapter 63 of the Code (Sections 6221 et seq.)
as amended by the Bipartisan Budget Act of 2015, and any Treasury Regulations
and other guidance promulgated thereunder, and any similar state or local
legislation, regulations or guidance.

 



3

 

 

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

 

“Board” means the board of directors of PubCo, as constituted at any given time.

 

“Business Combination Agreement” is defined in the recitals to this LLC
Agreement.

 

“Business Day” means any day except a Saturday, a Sunday or any other day on
which commercial banks are required or authorized to close in the State of New
York.

 

“Business Opportunities Exempt Party” is defined in Section 8.3.

 

“Capital Account” means, with respect to any Member, the capital account
maintained for such Member in accordance with Section 4.4. The initial Capital
Account of each Member as of the Effective Time (the “Closing Date Capital
Account Balance”) is set forth next to such Member’s name on Exhibit A hereto.

 

“Capital Contribution” means, with respect to any Member, the amount of cash and
the Fair Market Value of any property (other than cash) contributed to the
Company by such Member, net of any liabilities assumed by the Company for such
Member in connection with such contribution, as set forth from time to time in
the books and records of the Company. Any reference to the Capital Contribution
of a Member will include any Capital Contributions made by a predecessor holder
of such Member’s Units to the extent that such Capital Contribution was made in
respect of Units Transferred to such Member. As of the Effective Time, each
Member shall be deemed to have made Capital Contributions equal to the Closing
Date Capital Account Balance of such Member set forth next to such Member’s name
on Exhibit A hereto.

 

“Cash Available for Tax Distributions” is defined in Section 6.2(a).

 

“Cash Exchange Class A 5-Day VWAP” means the arithmetic average of the VWAP for
each of the five (5) consecutive Trading Days ending on the Trading Day
immediately prior to the Exchange Notice Date.

 

“Cash Exchange Notice” has the meaning set forth in Section 4.6(a)(ii).

 

“Cash Exchange Payment” means with respect to a particular Exchange for which
PubCo has elected to make a Cash Exchange Payment in accordance with
Section 4.6(a)(ii):

 

(i) if the Class A Common Stock trades on a National Securities Exchange or
automated or electronic quotation system, an amount of cash equal to the product
of (x) the number of shares of Class A Common Stock that would have been
received by the Exchanging Member in the Exchange for that portion of the Common
Units subject to the Exchange set forth in the Cash Exchange Notice if PubCo had
paid the Stock Exchange Payment with respect to such number of Common Units, and
(y) the Cash Exchange Class A 5-Day VWAP; or

 



4

 

 

(ii) if the Class A Common Stock is not then traded on a National Securities
Exchange or automated or electronic quotation system, as applicable, an amount
of cash equal to the product of (x) the number of shares of Class A Common Stock
that would have been received by the Exchanging Member in the Exchange for that
portion of the Common Units subject to the Exchange set forth in the Cash
Exchange Notice if PubCo had paid the Stock Exchange Payment with respect to
such number of Common Units, for which PubCo has elected to make a Cash Exchange
Payment and (y) the Appraiser FMV of one (1) share of Class A Common Stock that
would be obtained in an arms-length transaction between an informed and willing
buyer and an informed and willing seller, neither of whom is under any
compulsion to buy or sell, respectively, and without regard to the particular
circumstances of the buyer or seller.

 

“Certificate Delivery” means, in the case of any shares of Class V Common Stock
to be transferred and surrendered by an Exchanging Member in connection with an
Exchange which are represented by a certificate or certificates, the process by
which the Exchanging Member shall also present and surrender such certificate or
certificates representing such shares of Class V Common Stock during normal
business hours at the principal executive offices of PubCo, or if any agent for
the registration or transfer of shares of Class V Common Stock is then duly
appointed and acting, at the office of such transfer agent, along with any
instruments of transfer reasonably required by the Managing Member or such
transfer agent, as applicable, duly executed by the Exchanging Member or the
Exchanging Member’s duly authorized representative.

 

“Change of Control” means the occurrence of any transaction or series of related
transactions in which: (a) any Person or any group of Persons (other than PubCo)
acting together that would constitute a “group” for purposes of Section 13(d) of
the Exchange Act, is or becomes the beneficial owner, directly or indirectly, of
securities of PubCo or the Company representing more than 50% of the combined
voting power of PubCo’s or the Company’s, as applicable, then outstanding voting
securities (excluding a transaction or series of related transactions described
in clause (b) that would not constitute a Change of Control), (b) there is
consummated a merger or consolidation of PubCo or the Company with any other
Person, and, immediately after the consummation of such merger or consolidation,
the outstanding voting securities of PubCo or the Company, as applicable,
immediately prior to such merger or consolidation do not continue to represent
or are not converted into more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if PubCo or the Company, as applicable (or its successor) is a
Subsidiary of such Person, the ultimate parent thereof, or (c) there is
consummated an agreement or series of related agreements for the sale or
transfer, directly or indirectly, by PubCo of all or substantially all of
PubCo’s assets (including the Company). Notwithstanding the foregoing, a “Change
of Control” shall not be deemed to have occurred by virtue of (i) the
consummation of any transaction or series of related transactions immediately
following which the record holders of the shares of PubCo immediately prior to
such transaction or series of related transactions continue to have
substantially the same proportionate ownership in, and voting control over, and
own substantially all of the shares of, an entity which owns, directly or
indirectly, all or substantially all of the assets of PubCo immediately
following such transaction or series of related transactions or (ii) any
acquisition or disposition of any securities of PubCo by the Continuing Members
or any of their Permitted Transferees; provided that any such acquisition does
not violate Section 2.1(a) of the Standstill Agreement.

 

“Class A 3-Day VWAP” means, on any relevant measurement date, the VWAP for three
(3) consecutive Trading Days ending on such date (calculated as a single
period).

 



5

 

 

“Class A Common Stock” means, as applicable, (a) the Class A Common Stock, par
value $0.0001 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person that become payable in consideration for
the Class A Common Stock or into which the Class A Common Stock is exchanged or
converted as a result of such consolidation, merger, reclassification or other
similar event.

 

“Class B Common Stock” means, as applicable, (a) the Class B Common Stock, par
value $0.0001 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person that become payable in consideration for
the Class B Common Stock or into which the Class B Common Stock is exchanged or
converted as a result of such consolidation, merger, reclassification or other
similar event.

 

“Class V Common Stock” means, as applicable, (a) the Class V Common Stock, par
value $0.0001 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person that become payable in consideration for
the Class V Common Stock or into which the Class V Common Stock is exchanged or
converted as a result of such consolidation, merger, reclassification or other
similar event.

 

“Closing Date Capital Account Balance” has the meaning set forth in the
definition of “Capital Account”.

 

“COC Exchange” is defined in Section 4.6(a)(iv).

 

“COC Exchange Date” is defined in Section 4.6(a)(iv).

 

“COC Notice” is defined in Section 4.6(a)(iv).

 

“Code” means the United States Internal Revenue Code of 1986.

 

“Commission” means the U.S. Securities and Exchange Commission, including any
Governmental Entity succeeding to the functions thereof.

 

“Common Units” means the common units of limited liability company interests
issued under this LLC Agreement, including by way of dividend or other
distribution, split, recapitalization, merger, rollup transaction,
consolidation, conversion or reorganization, but shall exclude any Restricted
Common Units prior to their conversion into Common Units upon the occurrence of
an applicable Vesting Event.

 

“Company” is defined in the preamble to this LLC Agreement.

 

“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 



6

 

 

“Company Representative” shall mean the Person designated under this LLC
Agreement in its capacity as the “partnership representative” (as such term is
defined under the BBA Rules and any analogous provision of state or local tax
Law) of the Company and as the “tax matters partner” (to the extent applicable
for state and local tax purposes and for U.S. federal income tax purposes for
Taxable Years beginning on or before December 31, 2017) of the Company,
including, as the context requires, any “designated individual” through whom the
Company Representative is permitted by applicable Law to act in accordance with
the terms hereof, which Person shall be, as of the Effective Time, PubCo.

 

“Confidential Information” means any and all confidential or proprietary
information obtained by a Member from the Company or any of its Affiliates
directly or indirectly, including from their representatives, which information
includes ideas, financial information, products, services, business strategies,
innovations, recipes and materials, all aspects of the Company’s business plan,
proposed operation and products, corporate structure, board minutes and
materials, financial and organizational information, analyses, proposed
partners, software code and system and product designs, employees and their
identities, equity ownership, the methods and means by which the Company plans
to conduct its business, all trade secrets, trademarks, tradenames and all
intellectual property associated with the Company’s business. With respect to
any Member, Confidential Information does not include information that: (a) is
in the possession of such Member on a non-confidential basis at the time of
disclosure by or on behalf of the Company or any of its Affiliates; (b) before
or after it has been disclosed to such Member by or on behalf of the Company or
any of its Affiliates, becomes part of public knowledge, not as a result of any
action or inaction of such Member (other than PubCo) in violation of this LLC
Agreement; (c) is approved for release by written authorization of the Board;
(d) is disclosed to such Member or its representatives by a third party not, to
the knowledge of such Member or such representative, respectively, in violation
of any obligation of confidentiality owed to the Company or any of its
Affiliates with respect to such information; or (e) is or becomes independently
developed by such Member or its representatives without use or reference to the
Confidential Information.

 

“Continuing Member COC” means a Change of Control in which the acquiring Person
or Persons in the relevant transaction or series of related transactions are not
(a) a Continuing Member, (b) a member of the Rice Family, or (c) an Affiliate of
a Continuing Member or a member of the Rice Family.

 

“Continuing Members” is defined in the preamble to this LLC Agreement.

 

“Continuing Member Representative” means Series U.

 

“Conversion Date” means, with respect to any Restricted Common Unit, the date on
which a Vesting Event occurs for such Restricted Common Unit or such later date
as determined pursuant to Section 4.1(d).

 

“Debt Securities” means, with respect to PubCo, any and all debt instruments or
debt securities that are not convertible or exchangeable into Equity Securities
of PubCo.

 



7

 

 

“Depreciation” means, for each Taxable Year or other taxable period, an amount
equal to the depreciation, amortization, or other cost recovery deduction
allowable for U.S. federal income tax purposes with respect to an asset for such
Taxable Year or other taxable period, except that (a) with respect to any such
property the Gross Asset Value of which differs from its Adjusted Basis for U.S.
federal income tax purposes and which difference is being eliminated by use of
the “remedial method” pursuant to Treasury Regulations Section 1.704-3(d),
Depreciation for such Taxable Year or other taxable period shall be the amount
of book basis recovered for such Taxable Year or other taxable period under the
rules prescribed by Treasury Regulations Section 1.704-3(d)(2), and (b) with
respect to any other such property the Gross Asset Value of which differs from
its Adjusted Basis for U.S. federal income tax purposes at the beginning of such
Taxable Year or other taxable period, Depreciation shall be an amount which
bears the same ratio to such beginning Gross Asset Value as the federal income
tax depreciation, amortization, or other cost recovery deduction for such
Taxable Year or other taxable period bears to such beginning Adjusted Basis;
provided, however, that if the Adjusted Basis for U.S. federal income tax
purposes of an asset at the beginning of such Taxable Year or other taxable
period is zero, Depreciation with respect to such asset shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Managing Member.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Disinterested Majority” means a majority of the directors of the Board who are
disinterested as determined by the Board in accordance with the DGCL with
respect to the matter being considered by the Board; provided that to the extent
a matter being considered by the Board is required to be considered by
disinterested directors under the rules of the National Securities Exchange on
which the Class A Common Stock is then listed, the Securities Act or the
Exchange Act, such rules with respect to the definition of disinterested
director shall apply solely with respect to such matter.

 

“Distribution Catch-Up Payment” is defined in Section 6.1(a).

 

“Distribution Catch-Up Period” means, with respect to any Restricted Common
Unit, the period beginning at the Effective Time and ending on the Conversion
Date with respect to such Restricted Common Unit.

 

“Distribution Policy” is defined in Section 6.1(a).

 

“Effective Time” means the time of the “Closing” as defined in the Business
Combination Agreement.

 

“Equity Securities” means, with respect to any Person, all of the shares of
capital stock or equity of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock or preferred interests
or equity of (or other ownership or profit interests in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock or
equity of (or other ownership or profit interests in) such Person or warrants,
rights or options for the purchase or acquisition from such Person of such
shares or equity (or such other interests), restricted stock awards, restricted
stock units, equity appreciation rights, phantom equity rights, profit
participation and all of the other ownership or profit interests of such Person
(including partnership or member interests therein), whether voting or
nonvoting.

 

“ERISA” means the Employee Retirement Security Act of 1974.

 



8

 

 

“Exchange” means (a) the exchange by the Company of Common Units held by a
Member (together with the surrender and cancellation of the same number of
outstanding shares of Class V Common Stock held by such Member) for either (i) a
Stock Exchange Payment or (ii) a Cash Exchange Payment or (b) the direct
purchase by PubCo of Common Units and shares of Class V Common Stock held by a
Member in accordance with a PubCo Call Right, in each case in accordance with
Section 4.6.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Exchange Blackout Period” means the period of time commencing on (x) the date
of payment of a distribution by the Company to PubCo (or the record date for
such distribution, if earlier than the date of payment of such distribution)
(such date, the “Start Date”) for the first distribution under Section 6.1 or
Section 6.2 after the date of this LLC Agreement and thereafter for each first
distribution under Section 6.1 or Section 6.2 following the end of each
immediately preceding Exchange Blackout Period (in respect of the four
(4) distribution dates in a calendar year set forth in the Distribution Policy)
and ending on (but including) (y) the PubCo Record Date for the PubCo dividend
immediately following such distribution; provided that in no event shall such
period of time exceed twenty (20) calendar days following the Start Date. For
the avoidance of doubt, no more than four (4) Exchange Blackout Periods can
begin in any calendar year.

 

“Exchange Conditions” means any of the following conditions: (a) any
Registration Statement pursuant to which the resale of the Class A Common Stock
to be registered for such Exchanging Member at or immediately following the
consummation of the Exchange shall have ceased to be effective pursuant to any
action or inaction by the Commission or no such resale Registration Statement
has yet become effective, (b) PubCo shall have failed to cause any related
prospectus to be supplemented by any required prospectus supplement necessary to
effect such Exchange, (c) PubCo shall have exercised its right to defer, delay
or suspend the filing or effectiveness of a Registration Statement and such
deferral, delay or suspension shall affect the ability of such Exchanging Member
to have its Class A Common Stock registered at or immediately following the
consummation of the Exchange, (d) any stop order relating to the Registration
Statement pursuant to which the Class A Common Stock was to be registered by
such Exchanging Member at or immediately following the Exchange shall have been
issued by the Commission, (e) there shall be in effect an injunction, a
restraining order or a decree of any nature of any Governmental Entity that
restrains or prohibits the Exchange, or (f) PubCo shall have failed to comply in
all material respects with its obligations under the Investor Rights Agreement
to the extent related to the resale of the Class A Common Stock of an Exchanging
Member, and such failure shall have adversely affected the ability of such
Exchanging Member to consummate the resale of Class A Common Stock to be
received upon such Exchange pursuant to an effective Registration Statement.

 

“Exchange Date” means the date that is five (5) Business Days after the Exchange
Notice Date is given; provided, that if an Exchanging Member delays the
consummation of an Exchange by delivering an Exchange Delay Notice, the Exchange
Date shall occur on the date that is three (3) Business Days following the date
on which the conditions giving rise to such delay cease to exist which shall in
no event be prior to the date otherwise determined pursuant to this definition
(or such earlier day as the Managing Member and such Exchanging Member may agree
in writing); provided, further, that if the Exchange Date for any Exchange with
respect to which PubCo elects to make a Stock Exchange Payment would otherwise
fall within any Exchange Blackout Period, then the Exchange Date shall occur on
the next Business Day following the end of such Exchange Blackout Period;
provided further, that to the extent an Exchange is made in connection with an
Exchanging Member’s proper exercise of its rights to participate in a Piggyback
Registration pursuant to Section 3.2 of the Investor Rights Agreement, the
Exchange Date shall be the date on which the offering with respect to such
Piggyback Registration is completed.

 



9

 

 

“Exchange Delay Notice” is defined in Section 4.6(a)(iii).

 

“Exchange Notice” means a written election of Exchange in the form of Exhibit B,
duly executed by the Exchanging Member.

 

“Exchange Notice Date” means, with respect to any Exchange Notice, the date such
Exchange Notice is given to the Company in accordance with Section 12.9.

 

“Exchanging Member” means any Member holding Common Units (other than PubCo and
its wholly-owned Subsidiaries) whose Common Units are subject to an Exchange.

 

“Exchanged Units” means, with respect to any Exchange, the Common Units being
exchanged pursuant to a relevant Exchange Notice, and an equal number of shares
of Class V Common Stock held by the relevant Exchanging Member; provided, that,
such amount of Common Units shall in no event be less than the Minimum Exchange
Amount.

 

“Existing LLC Agreement” is defined in the recitals to this LLC Agreement.

 

“Fair Market Value” means the fair market value of any property as determined in
good faith by the Managing Member after taking into account such factors as the
Managing Member shall reasonably deem appropriate.

 

“Family Member” means with respect to any Person, a spouse, lineal descendant
(whether natural or adopted) or spouse of a lineal descendant of such Person or
any trust created for the benefit of such Person or of which any of the
foregoing is a beneficiary.

 

“Fiscal Year” means the fiscal year of the Company, which shall end on the
Sunday that is closest to December 31, unless the fiscal year is otherwise
modified by the Managing Member.

 

“Final Adjudication” is defined in Section 7.4(b).

 

“First Tier Vesting Event” means the first day on which the Class A 3-Day VWAP
is equal to at least $12.50; provided, however, that the reference to $12.50
shall be decreased by the aggregate per share amount of dividends actually paid
in respect of a share of Class A Common Stock following the Effective Time.

 

“Foundation” means The Rice Family Foundation.

 

“Foundation Transfer” is defined in Section 9.1(b).

 

“Foundation Transfer Amount” is defined in Section 9.1(b).

 



10

 

 

“Full Vesting Event” means (a) with respect to one hundred percent (100%) of
each Continuing Member’s Restricted Common Units, the occurrence of a Continuing
Member COC, (b) with respect to one hundred percent (100%) of PubCo’s Restricted
Common Units, the occurrence of a Sponsor COC, or (c) with respect to all
Restricted Common Units, a Liquidating Event pursuant to which each Common Unit
would be entitled to an amount exceeding that required for a Second Tier Vesting
Event (taking into account the conversion of the Restricted Common Units to
Common Units and the payment of the then unpaid Distribution Catch-Up Amount
with respect to such Common Units). Notwithstanding anything to the contrary in
this LLC Agreement, a Full Vesting Event under clauses (a) and (b) can occur
with respect to the same Change of Control.

 

“GAAP” means United States generally accepted accounting principles at the time.

 

“Governmental Entity” means any nation or government, any state, province or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, arbitrator (public or private) or other body
or administrative, regulatory or quasi-judicial authority, agency, department,
board, commission or instrumentality of any federal, state, local or foreign
jurisdiction.

 

“Gross Asset Value” means, with respect to any asset, the asset’s Adjusted Basis
for U.S. federal income tax purposes, except as follows:

 

(a)            the initial Gross Asset Value of any asset contributed by a
Member to the Company shall be the gross Fair Market Value of such asset as of
the date of such contribution;

 

(b)            the Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross Fair Market Values (taking into account
Section 7701(g) of the Code) in accordance with the rules set forth in Treasury
Regulation Section 1.704-1(b)(2)(iv)(f), except as otherwise provided in this
LLC Agreement, as of the following times: (i) the acquisition of a Unit (or
additional Units) by any new or existing Member in exchange for more than a de
minimis Capital Contribution to the Company; (ii) the grant of a Unit (other
than a de minimis interest in the Company) as consideration for the provision of
services to or for the benefit of the Company by an existing Member acting in a
member capacity, or by a new Member acting in a member capacity or in
anticipation of becoming a Member of the Company (within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(iv)(d)); (iii) the distribution by the Company
to a Member of more than a de minimis amount of Company assets; (iv) the
liquidation of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g)(1)); (v) the acquisition of a Unit by any new or
existing Member upon the exercise of a noncompensatory option in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(s); (vi) the conversion of any
Restricted Common Units into Common Units upon the occurrence of a Vesting Event
in accordance with principles similar to those set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(s); or (vii) any other event to the extent determined
by the Managing Member to be permitted and necessary or appropriate to properly
reflect Gross Asset Values in accordance with the standards set forth in
Treasury Regulations Section 1.704-1(b)(2)(iv)(g); provided, however, that
adjustments pursuant to clauses (i), (ii), (iii) and (v) above shall be made
only if the Managing Member reasonably determines that such adjustments are
necessary or appropriate to reflect the relative economic interests of the
Members in the Company. If any noncompensatory options or Restricted Common
Units are outstanding upon the occurrence of an event described in this
paragraph (b)(i) through (b)(vii) (other than, if applicable, the
noncompensatory options being exercised or the Restricted Common Units being
converted that give rise to the occurrence of such event), the Company shall
adjust the Gross Asset Values of its properties in accordance with, or, in the
case of outstanding Restricted Common Units, in accordance with principles
similar to those set forth in, Treasury Regulations Sections
1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

 



11

 

 

 

(c)           the Gross Asset Value of any Company asset distributed to any
Member shall be adjusted to equal the gross Fair Market Value of such asset on
the date of such distribution;

 

(d)           the Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the Adjusted Basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and clause (f) in
the definition of “Profits” or “Losses” below or Section 5.2(h); provided,
however, that the Gross Asset Value of a Company asset shall not be adjusted
pursuant to this clause to the extent the Managing Member determines that an
adjustment pursuant to clause (b) of this definition is necessary or appropriate
in connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (d); and

 

(e)            if the Gross Asset Value of a Company asset has been determined
or adjusted pursuant to clauses (a), (b) or (d) of this definition of Gross
Asset Value, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Profits, Losses and other items allocated pursuant to Article V.

 

“HSR Act” is defined in Section 4.1(d).

 

“Imputed Tax Underpayments” is defined in Section 10.4(c).

 

“Indebtedness” means (a) all indebtedness for borrowed money, (b) all
indebtedness evidenced by any note, bond, debenture, mortgage or other debt
instrument or debt security, and (c) all capitalized lease obligations or
obligations required to be capitalized in accordance with GAAP.

 

“Indemnifiable Losses” is defined in Section 7.4(a).

 

“Indemnitee” is defined in Section 7.4(a).

 

“Initial LLC Agreement” is defined in the recitals to this LLC Agreement.

 

“Investor Rights Agreement” means the Investor Rights Agreement, dated as of the
date hereof, by and among PubCo, the Continuing Members and the other parties
thereto (together with any other parties that become a party thereto from time
to time upon execution of a joinder in accordance with the terms thereof by any
successor or assign to any party to such Agreement).

 

“IRS” means the U.S. Internal Revenue Service.

 



12

 

 

“Law” means all laws, acts, statutes, constitutions, treaties, ordinances,
codes, rules, regulations and rulings of a Governmental Entity, including common
law. All references to “Laws” shall be deemed to include any amendments thereto,
and any successor Law, unless the context otherwise requires.

 

“Liability” means any debt, liability or obligation, whether accrued or fixed,
known or unknown, absolute or contingent, matured or unmatured or determined or
determinable.

 

“Liquid Securities” is defined in Section 4.6(a)(iv).

 

“Liquidating Event” is defined in Section 11.1.

 

“Liquidity Limitations” is defined in Section 6.2(a).

 

“LLC Agreement” is defined in the preamble to this LLC Agreement.

 

“Managing Member” means PubCo, in its capacity as the sole managing Member of
the Company.

 

“Member” means any Person that executes this LLC Agreement as a Member
(including the Managing Member), and any other Person admitted to the Company as
an additional or substituted Member, that has not made a disposition of all of
such Person’s Units.

 

“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i). It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and 1.704-2(g)(3), as set forth in Treasury
Regulations Section 1.704-2(i)(3).

 

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

“Minimum Exchange Amount” means a number of Common Units held by an Exchanging
Member equal to the lesser of (x) 100,000 Common Units and (y) all of the Common
Units then held by the applicable Exchanging Member.

 

“National Securities Exchange” means a securities exchange registered with the
Commission under Section 6 of the Exchange Act.

 

“Non-Party Affiliate” is defined in Section 12.15.

 

“Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulations Sections 1.704-2(b) and 1.704-2(c).

 



13

 

 

“Nonrecourse Liability” is defined in Treasury Regulations
Section 1.704-2(b)(3).

 

“Officer” means each Person appointed as an officer of the Company pursuant to
and in accordance with the provisions of Section 7.2. The initial Officers are
listed on Exhibit C attached hereto.

 

“Ordinary Distribution” is defined in Section 6.1(a).

 

“Partial Vesting Event” means (a) with respect to fifty percent (50%) of any
Member’s Restricted Common Units held as of the date of a First Tier Vesting
Event, the First Tier Vesting Event; provided that a First Tier Vesting Event
shall not occur more than once; (b) with respect to the remaining fifty percent
(50%) of any Member’s Restricted Common Units held as of the date of a First
Tier Vesting Event (in each case after giving effect to any subdivision (by any
equity split, equity distribution, reclassification, recapitalization or
otherwise) or combination (by reverse equity split, reclassification,
recapitalization or otherwise)), the Second Tier Vesting Event; or (c) if no
First Tier Vesting Event has occurred as of the date of a Liquidating Event,
then with respect to fifty percent (50%) of each Member’s Restricted Common
Units, a Liquidating Event pursuant to which each Common Unit would be entitled
to an amount exceeding that required for a First Tier Vesting Event (taking into
account the conversion of Restricted Common Units which would be converted to
Common Units in the event of a First Tier Vesting Event and the payment of the
then unpaid Distribution Catch-Up Amount with respect to such Common Units).

 

“Party” and “Parties” means, individually or collectively, each Member and the
Company.

 

“Permitted Transfer” is defined in Section 9.1(b).

 

“Permitted Transferee” means any Member and, (a) with respect to any Member,
(i) any Family Member of such Member, (ii) any Affiliate of such Member, and
(iii) any Affiliate of any Family Member of such Member (excluding any Affiliate
under this clause (iii) who operates or engages in a business which competes
with the business of PubCo or the Company), and (b) with respect to any
Continuing Member, (i) any member of the Rice Family, and (ii) any Affiliate of
a member of the Rice Family (excluding any Affiliate under this clause (ii) who
operates or engages in a business which competes with the business of PubCo or
the Company), but excluding the Foundation (and the Foundation shall not be a
Permitted Transferee of (y) a Continuing Member or (z) a Permitted Transferee of
a Continuing Member, but the Foundation shall be entitled to the benefit of the
Foundation Transfer).

 

“Person” means any natural person, sole proprietorship, partnership, joint
venture, trust, unincorporated association, corporation, limited liability
company, entity or Governmental Entity.

 

“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations.

 

“Pre-Closing Units” is defined in Section 3.1.

 



14

 

 

“Profits” or “Losses” means, for each Taxable Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

(a)           any income or gain of the Company that is exempt from U.S. federal
income tax and not otherwise taken into account in computing Profits or Losses
shall be added to such taxable income or loss;

 

(b)           any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise
taken into account in computing Profits or Losses, shall be subtracted from such
taxable income or loss;

 

(c)           in the event the Gross Asset Value of any Company asset is
adjusted pursuant to clause (b) or (c) of the definition of Gross Asset Value
above, the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Gross Asset Value of the Company asset) or an item of
loss (if the adjustment decreases the Gross Asset Value of the Company asset)
from the disposition of such asset and shall, except to the extent allocated
pursuant to Section 5.2, be taken into account for purposes of computing Profits
or Losses;

 

(d)           gain or loss resulting from any disposition of Company assets with
respect to which gain or loss is recognized for U.S. federal income tax purposes
shall be computed with reference to the Gross Asset Value of the asset disposed
of notwithstanding that the adjusted tax basis of such asset differs from its
Gross Asset Value;

 

(e)            in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such period;

 

(f)            to the extent an adjustment to the adjusted tax basis of any
asset pursuant to Code Section 734(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Account balances as a result of a distribution other than in
liquidation of a Member’s interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or an item of loss (if the adjustment decreases such basis) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses; and

 

(g)           any items of income, gain, loss or deduction which are
specifically allocated pursuant to the provisions of Section 5.2 shall not be
taken into account in computing Profits or Losses for any Taxable Year, but such
items available to be specially allocated pursuant to Section 5.2 will be
determined by applying rules analogous to those set forth in clauses (a) through
(f) above.

 

“PubCo” is defined in the preamble to this LLC Agreement.

 

“PubCo Call Notice” has the meaning set forth in Section 4.6(f).

 



15

 

 

“PubCo Call Right” means PubCo’s election, in accordance with
Section 4.6(a)(iv) or Section 4.6(f), to directly purchase Exchanged Units
described in an Exchange Notice given by an Exchanging Member.

 

“PubCo Common Stock” means all classes of common stock of PubCo, including the
Class A Common Stock and the Class V Common Stock.

 

“PubCo Record Date” means the record date determined by the Board for the
declaration of a dividend payable on the Class A Common Stock.

 

“PubCo Warrants” has the meaning given to “Buyer Warrants” in the Business
Combination Agreement.

 

“Push-Out Election” is defined in Section 10.4(b).

 

“Recapitalization” is defined in the recitals to this LLC Agreement.

 

“Reclassification Event” means any of the following: (a) any reclassification or
recapitalization of PubCo Common Stock (other than the Domestication (as defined
in the Business Combination Agreement), a change in par value, or from par value
to no par value, or from no par value to par value, or as a result of a
subdivision or combination or any transaction subject to Section 4.1(h)),
(b) any merger, consolidation or other combination involving PubCo or (c) any
sale, conveyance, lease, or other disposal of all or substantially all the
properties and assets of PubCo to any other Person, in each of clauses (a),
(b) or (c), as a result of which holders of PubCo Common Stock shall be entitled
to receive cash, securities or other property for their shares of PubCo Common
Stock.

 

“Registration Statement” means any registration statement that PubCo is required
to file pursuant to the Investor Rights Agreement.

 

“Regulatory Allocations” is defined in Section 5.2(j).

 

“Restricted Common Unit” means the Units which are restricted subject to
vesting, with the rights and privileges as set forth in this LLC Agreement.

 

“Restructuring LLC Agreement” is defined in the recitals to this LLC Agreement.

 

“Rice Family” means Michael W. Rice or any Family Member of Michael W. Rice.

 

“Second Tier Vesting Event” means the first day on which the Class A 3-Day VWAP
is equal to at least $15.00; provided, however, that the reference to $15.00
shall be decreased by the aggregate per share amount of dividends actually paid
in respect of a share of Class A Common Stock following the Effective Time.

 

“Securities Act” means the Securities Act of 1933.

 

“Series R” is defined in the preamble to this LLC Agreement.

 



16

 

 

“Series U” is defined in the preamble to this LLC Agreement.

 

“Specified Audit” is defined in Section 10.4(d).

 

“Sponsor” means Collier Creek Partners LLC, a Delaware limited liability
company.

 

“Sponsor COC” means a Change of Control in which the acquiring Person or Persons
in the relevant transaction or series of related transactions are not (a) the
Sponsor, (b) the Sponsor Representative, (c) a Sponsor Person, or (d) Affiliates
of Sponsor, the Sponsor Representative or a Sponsor Person.

 

“Sponsor Person” means each of Chinh E. Chu, Roger Deromedi and Jason Giordano,
and any Family Member of Chinh E. Chu, Roger Deromedi or Jason Giordano.

 

“Sponsor Representative” means Collier Creek Partners LLC or, after the
dissolution of Collier Creek Partners LLC, Jason Giordano, or such other Person,
controlled by one or more of Chinh E. Chu, Roger Deromedi or Jason Giordano, who
is identified as the replacement Sponsor Representative by the then existing
Sponsor Representative giving prior written notice to the Company and the
Continuing Members.

 

“Standstill Agreement” means the Standstill Agreement, dated as of the date
hereof, by and among PubCo, the Continuing Members and the other parties thereto
(together with any other parties that become a party thereto from time to time
upon execution of a joinder in accordance with the terms thereof).

 

“Start Date” is defined in the definition of “Exchange Blackout Period”.

 

“Stock Exchange Payment” means, with respect to any Exchange of Common Units for
which a Stock Exchange Payment is elected by the Managing Member, a number of
shares of Class A Common Stock equal to the number of Common Units so exchanged.

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which more than fifty percent (50%) of the voting power or equity is owned or
controlled directly or indirectly by such Person, or one (1) or more of the
Subsidiaries of such Person, or a combination thereof.

 

“Tax Advances” is defined in Section 10.5(a).

 



17

 

 

“Tax Amount” means, with respect to a Taxable Year commencing after the
Effective Time (or, in the case of a Taxable Year that includes the Effective
Time, the portion thereof after the Effective Time), the excess, if any, of
(a) the product of (i) an amount, if positive, equal to the product of (A) the
taxable income of the Company allocable to a Member pursuant to this LLC
Agreement (taking into account corrective allocations made pursuant to
Section 5.3(e)) with respect to the relevant Taxable Year (or portion thereof)
(determined based upon a good faith estimate by the Managing Member and updated
to reflect the final Company tax returns filed for such Taxable Year, and, for
purposes of this definition, (w) including adjustments to taxable income in
respect of Section 704(c) of the Code, (x) excluding adjustments to taxable
income in respect of Section 743(b) of the Code, (y) calculated as if
allocations of such taxable income were, for such Taxable Year (or portion
thereof), the sole source of income and loss for such Member, (or, as
appropriate, of its direct or indirect partners or members), and (z) taking into
account the carryover of items of loss, deduction and expense, including the
utilization of any excess business interest expense under Code Section 163(j),
previously allocated to such Member for a Taxable Year (or portion thereof) that
begins after the Effective Time to the extent not previously taken into account
for purposes of determining the Tax Amount for a Taxable Year (or portion
thereof) times (B) one-fourth (1/4) in the case of the first quarter, one-half
(1/2) in the case of the second quarter, three-fourths (3/4) in the case of the
third quarter, and one (1) in the case of the fourth quarter times (ii) the
Assumed Rate with respect to such Taxable Year (or portion thereof), over
(b) the amount of distributions previously made to such Member pursuant to
Section 6.2 with respect to such Taxable Year (or portion thereof) after the
Effective Time. For each Continuing Member that is treated as a partnership for
applicable state and/or local income or franchise tax purposes, there shall be
added to the amount in clause (a) of this definition, if the information
described in clause (2) of this definition below is timely provided, an amount
sufficient to enable such Continuing Member to pay its applicable state and
local entity-level income and franchise tax liability (without duplication)
imposed on entities treated as partnerships for applicable state and/or local
income or franchise tax purposes, to the extent arising from allocations of
taxable income of the Company for the relevant Taxable Year (or portion thereof
after the Effective Time) as a result of such Continuing Member’s ownership of
Common Units, calculated (1) using the conventions set forth in clauses
(w)-(z) of this definition above and (2) based on information timely provided by
such Continuing Member to the Managing Member sufficient for the Managing Member
to calculate such amount, assuming the highest effective marginal state and
local income and franchise tax rates imposed on an entity treated as a
partnership for state or local income or franchise tax purposes in the
applicable jurisdiction; provided that (I) the aggregate amount described in
this sentence shall in no event be greater than $100,000 per Taxable Year in the
aggregate for all Continuing Members and (II) the aggregate amount payable under
Section 6.2 to all Members solely as a result of the amount added to clause
(a) as described in this sentence shall in no event be greater than $400,000 per
Taxable Year in the aggregate for all Members, and if such cap in clause (I) or
(II) of this sentence is exceeded, the required reduction shall be applied pro
rata among the Continuing Members, in the case of clause (I), or all the
Members, in the case of clause (II), based on their respective numbers of Common
Units.

 

“Tax Distribution Date” means April 10, June 10, September 10, and December 10
of each calendar year, which shall be adjusted by the Managing Member as
reasonably necessary to take into account changes in estimated tax payment due
dates for U.S. federal income taxes under applicable Law (but in no event shall
the Managing Member make adjustments such that there are more than four (4) Tax
Distribution Dates in any calendar year); provided, however, that if a Tax
Distribution Date in a given calendar year is not a Business Day, such Tax
Distribution Date shall be the Business Day immediately prior to such date.

 

“Tax Distributions” is defined in Section 6.2.

 

“Tax Receivable Agreement” means that certain tax receivable agreement, dated as
of the date hereof, by and among PubCo, the Company, and the Continuing Members.

 

“Taxable Year” means the Company’s taxable year for U.S. federal income tax
purposes, which shall be the Fiscal Year unless otherwise required by applicable
Law.

 



18

 

 

“Trading Day” means a day on which the New York Stock Exchange or such other
principal United States securities exchange on which the Class A Common Stock is
listed, quoted or admitted to trading and is open for the transaction of
business (unless such trading shall have been suspended for the entire day).

 

“Transfer” means, when used as a noun, any voluntary or involuntary, direct or
indirect, transfer, sale, pledge or hypothecation or other disposition by the
Transferor (whether by operation of law or otherwise) and, when used as a verb,
the Transferor voluntarily or involuntarily, directly or indirectly, transfers,
sells, pledges or hypothecates or otherwise disposes of (whether by operation of
law or otherwise), in each case with respect to any Units. The terms
“Transferee,” “Transferor,” “Transferred,” and other forms of the word
“Transfer” shall have the correlative meanings.

 

“Treasury Regulations” means pronouncements, as amended from time to time, or
their successor pronouncements, which clarify, interpret and apply the
provisions of the Code, and which are designated as “Treasury Regulations” by
the United States Department of the Treasury.

 

“Undertaking” is defined in Section 7.4(b).

 

“Units” means the Common Units, the Restricted Common Units, any other Equity
Securities of the Company, and any rights to payments as a holder of any of the
foregoing, but excluding any rights under any court-authorized charging order.

 

“Vesting Event” means a Partial Vesting Event or a Full Vesting Event.

 

“VWAP” means the daily per share volume-weighted average price of the Class A
Common Stock on the New York Stock Exchange or such other principal United
States securities exchange on which the Class A Common Stock is listed, quoted
or admitted to trading, as displayed under the heading Bloomberg VWAP on the
Bloomberg page designated for the Class A Common Stock (or its equivalent
successor if such page is not available) in respect of the period from the open
of trading on such Trading Day until the close of trading on such Trading Day
(or if such volume-weighted average price is unavailable, (a) the per share
volume-weighted average price of a share of Class A Common Stock on such Trading
Day (determined without regard to afterhours trading or any other trading
outside the regular trading session or trading hours), or (b) if such
determination is not feasible, the market price per share of Class A Common
Stock, in either case as determined by a nationally recognized independent
investment banking firm retained in good faith for this purpose by PubCo);
provided, however, that if at any time for purposes of the Class A 3-Day VWAP,
shares of Class A Common Stock are not then listed, quoted or traded on a
principal United States securities exchange or automated or electronic quotation
system, then the VWAP shall mean the per share Appraiser FMV of one (1) share of
Class A Common Stock (or such other Equity Security into which the Class A
Common Stock was converted or exchanged).

 

Section 1.2            Interpretive Provisions. For all purposes of this LLC
Agreement, except as otherwise provided in this LLC Agreement or unless the
context otherwise requires:

 

(a)           the terms defined in Section 1.1 are applicable to the singular as
well as the plural forms of such terms;

 



19

 

 

(b)           an accounting term not otherwise defined in this LLC Agreement has
the meaning assigned to it under GAAP;

 

(c)           all references to currency, monetary values and dollars set forth
in this LLC Agreement shall mean United States (U.S.) dollars and all payments
under this LLC Agreement shall be made in United States dollars;

 

(d)           when a reference is made in this LLC Agreement to an Article,
Section, clause, Exhibit or Schedule, such reference is to an Article,
Section or clause of, or an Exhibit or Schedule to, this LLC Agreement unless
otherwise indicated;

 

(e)           whenever the words “include”, “includes” or “including” are used
in this LLC Agreement, they shall be deemed to be followed by the words “without
limitation”;

 

(f)            “or” is not exclusive;

 

(g)           pronouns of any gender or neuter shall include, as appropriate,
the other pronoun forms;

 

(h)           references in this LLC Agreement to any Law shall be deemed also
to refer to such Law, any amendments thereto, any successor provisions thereof,
and all rules and regulations promulgated thereunder; and

 

(i)            the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this LLC Agreement, refer to this LLC Agreement as a whole
and not to any particular provision of this LLC Agreement.

 

Article II
ORGANIZATION OF THE LIMITED LIABILITY COMPANY

 

Section 2.1            Formation. The Company shall continue its existence as a
limited liability company subject to the provisions of the Act upon the terms,
provisions and conditions set forth in this LLC Agreement.

 

Section 2.2            Filing. The Company’s Certificate of Formation was filed
with the Secretary of State of the State of Delaware in accordance with the Act.
The Members shall execute such further documents (including amendments to such
Certificate of Formation) and take such further action as is appropriate to
comply with the requirements of Law for the operation of a limited liability
company in all states and counties in which the Company may conduct business.

 

Section 2.3            Name. The name of the Company is “Utz Brands Holdings,
LLC” and all business of the Company shall be conducted in such name or, in the
discretion of the Managing Member, under any other name.

 

Section 2.4            Registered Office: Registered Agent. The location of the
registered office of the Company in the State of Delaware is Registered Agent
Solutions, Inc., 9 E. Loockerman Street, Suite 311, Dover, Kent County, Delaware
19901, or at such other place as the Managing Member may select from time to
time. The name and address for service of process on the Company in the State of
Delaware is Registered Agent Solutions, Inc., 9 E. Loockerman Street, Suite 311,
Dover, Kent County, Delaware 19901, or such other qualified Person and address
as the Managing Member may designate from time to time.

 



20

 

 

Section 2.5            Principal Place of Business. The principal place of
business of the Company shall be located in such place as is determined by the
Managing Member from time to time.

 

Section 2.6            Purpose; Powers. The nature of the business or purposes
to be conducted by the Company is to engage in any lawful act or activity for
which limited liability companies may be formed under the Act. The Company shall
have the power and authority to take any and all actions and engage in any and
all activities necessary, appropriate, desirable, advisable, ancillary or
incidental to the accomplishment of the foregoing purpose.

 

Section 2.7            Term. The term of the Company commenced on the date of
filing of the Certificate of Formation of the Company with the office of the
Secretary of State of the State of Delaware in accordance with the Act and shall
continue indefinitely. The Company may be dissolved and its affairs wound up
only in accordance with Article XI.

 

Section 2.8            Intent. It is the intent of the Members that the Company
be operated in a manner consistent with its treatment as a “partnership” for
U.S. federal and applicable state and local income and franchise tax purposes
and that the Company be treated as a continuation of Rice Investments, LP for
purposes of Code Section 708. The Company and each Member shall file all tax
returns and shall otherwise take all tax, financial and other reporting
positions in a manner consistent with such treatment. Neither the Company nor
any Member shall take any action inconsistent with the intent of the Parties set
forth in this Section 2.8. No election (including an entity classification
election for the Company) contrary to the intent of the Parties as set forth in
this Section 2.8 shall be made by the Company or any Member, and the Company
shall not convert into or merge into (with the Company not being the surviving
entity in such merger) an entity treated as a corporation for U.S. federal or
applicable state and local income or franchise tax purposes. Notwithstanding
anything to the contrary set forth in this Section 2.8, this Section 2.8 shall
not prevent the Company from entering into or consummating any transaction which
constitutes a Change of Control to the extent such transaction is duly
authorized by the Managing Member in accordance with this LLC Agreement, subject
to (a) the consent rights set forth in the Investor Rights Agreement (if any,
applicable to such transaction) and (b) the rights set forth in the Tax
Receivable Agreement, if any, to the extent applicable to such transaction.

 

Article III
CLOSING TRANSACTIONS

 

Section 3.1            Recapitalization. To effectuate the Recapitalization,
upon execution of this LLC Agreement and as of immediately prior to the
Effective Time, all Units that were issued and outstanding and held by the
Continuing Members immediately prior to the execution of this LLC Agreement (the
“Pre-Closing Units”) are hereby converted into Common Units and Restricted
Common Units, and such Common Units and Restricted Common Units are hereby
issued and outstanding as of the Effective Time and the holders of such Common
Units and Restricted Common Units hereby continue as Members.

 



21

 

 

Section 3.2            Business Combination Agreement Transactions. Pursuant to
the terms of the Business Combination Agreement and for the consideration set
forth in the Business Combination Agreement, as of the Effective Time and
immediately following the Recapitalization, (a) PubCo will acquire the Common
Units and Restricted Common Units constituting the Exchanged Company Units (as
such term is defined in the Business Combination Agreement) as a result of such
Continuing Member’s redemption of interests held by PubCo in each Continuing
Member, following which (b) the Company will issue to PubCo the Common Units and
Restricted Common Units constituting the Issued Company Units (as such term is
defined in the Business Combination Agreement), subject to the Company’s receipt
of the Contribution Amount (as such term is defined in the Business Combination
Agreement), following which (c) PubCo will acquire from the Continuing Members
the Common Units and Restricted Common Units constituting the Assigned Company
Units (as such term is defined in the Business Combination Agreement), subject
to the Continuing Members’ receipt of the Net Cash Consideration (as such term
is defined in the Business Combination Agreement). As a result of the foregoing
transactions, the total number of Common Units and Restricted Common Units held
by the Continuing Members and PubCo as of the Effective Time is set forth next
to each such Member’s name on Exhibit A hereto under the headings “Effective
Time Common Units” and “Effective Time Restricted Common Units”. The number of
shares of Class V Common Stock held by each Continuing Member shall equal the
number of Common Units held by such Continuing Member.

 

Article IV
OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

 

Section 4.1            Authorized Units; General Provisions with Respect to
Units.

 

(a)           Units. Subject to the provisions of this LLC Agreement, the
Company shall be authorized to issue from time to time such number of Common
Units and Equity Securities, as the Managing Member shall determine in
accordance with and subject to the restrictions in this Section 4.1 and
Section 4.3. Subject to this Section 4.1 and Section 4.3, each authorized Unit
may be issued pursuant to such agreements as the Managing Member shall approve,
including pursuant to warrants, options, or other rights or property to acquire
Units or that may be converted into Units. The Company may reissue any Units
that have been repurchased or acquired by the Company; provided that any such
issuance, and the admission of any Person as a Member in connection therewith,
is otherwise made in accordance with and subject to the restrictions in this LLC
Agreement. The Units shall be uncertificated. The Company shall not, and the
Managing Member shall not cause the Company to, issue any Units if such issuance
would result in the Company having more than 100 partners, within the meaning of
Treasury Regulations Section 1.7704-1(h) (determined taking into account the
rules of Treasury Regulations Section 1.7704-1(h)(3)); provided that, for such
purposes, the Company and the Managing Member shall be entitled to assume that
each Continuing Member is treated as a single partner within the meaning of
Treasury Regulations Section 1.7704-1(h) (determined taking into account the
rules of Treasury Regulations Section 1.7704-1(h)(3)), unless otherwise required
by applicable Law.

 



22

 

 

(b)           Outstanding Units. Each Continuing Member previously was admitted
as a Member and shall remain a Member of the Company at the Effective Time.
Immediately after the Effective Time, the Units will comprise (i) a single class
of Common Units and (ii) a single class of Restricted Common Units. Except as
otherwise provided in this LLC Agreement, each outstanding Common Unit shall be
identical, and each outstanding Restricted Common Unit shall be identical. The
Managing Member’s interest in its capacity as such shall be a non-economic
interest in the Company, which does not entitle the Managing Member, solely in
its capacity as such, to any Common Units, Ordinary Distributions or Tax
Distributions.

 

(c)           Schedule of Members. The Company shall maintain a schedule,
appended hereto as Exhibit A (as updated and amended from time to time in
accordance with the terms of this LLC Agreement and current as of the date set
forth therein), which shall include: (i) the name and address of each Member;
(ii) the aggregate number of and type of Units issued and outstanding and held
by each Member; and (iii) each Member’s Capital Contributions following the
Effective Time.

 

(d)           Restricted Common Units. Each Restricted Common Unit will be held
in accordance with this LLC Agreement unless and until an applicable Vesting
Event occurs with respect to such Restricted Common Unit. Upon the occurrence of
a Vesting Event, on the Conversion Date, those Restricted Common Units to which
such Vesting Event relates will be immediately converted into an equal number of
Common Units, with all rights and privileges of a Common Unit under this LLC
Agreement from and after the Conversion Date. For the avoidance of doubt,
(i) upon the occurrence of a First Tier Vesting Event, if ever, 50% of each of
the Continuing Members’ and PubCo’s Restricted Common Units issued and
outstanding as of the date of such occurrence will vest, become entitled to
receive the Distribution Catch-Up Payment with respect to such Restricted Common
Units and convert immediately into an equal number of Common Units, (ii) upon
the occurrence of a Second Tier Vesting Event, if ever, the remaining 50% of
each of the Continuing Members’ and PubCo’s Restricted Common Units issued and
outstanding as of the date of the occurrence of a First Tier Vesting Event
(after giving effect to any subdivision (by any equity split, equity
distribution, reclassification, recapitalization or otherwise) or combination
(by reverse equity split, reclassification, recapitalization or otherwise)) will
vest, become entitled to receive the Distribution Catch-Up Payment with respect
to such Restricted Common Units and convert immediately into an equal number of
Common Units (such that following the occurrence of a Second Tier Vesting Event
no Restricted Common Units remain outstanding), and (iii) upon the occurrence of
a Continuing Member COC or Sponsor COC, 100% of each of the Continuing Members’
and/or PubCo’s, as applicable, Restricted Common Units then outstanding,
respectively, will vest, become entitled to receive the Distribution Catch-Up
Payment with respect to such Restricted Common Units and convert immediately
into an equal number of Common Units (such that following the occurrence of a
Continuing Member COC, no Continuing Member will hold any Restricted Common
Units and following the occurrence of a Sponsor COC, PubCo will not hold any
Restricted Common Units). If a First Tier Vesting Event has not occurred at the
time of the occurrence of a Second Tier Vesting Event, such First Tier Vesting
Event shall also occur upon the occurrence of the Second Tier Vesting Event,
such that all of the then outstanding Restricted Common Units shall vest in
accordance with the immediately preceding sentence. Notwithstanding anything to
the contrary contained in this LLC Agreement, if, upon the occurrence of a
Vesting Event, a filing is required under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (“HSR Act”) for the immediate conversion of any
Restricted Common Unit into an equal number of Common Units, then the Conversion
Date with respect to all Restricted Common Units which would convert into an
equal number of Common Units resulting from such Vesting Event shall be delayed
until the earlier of (i) such time as the required filing under the HSR Act has
been made and the waiting period applicable to such conversion under the HSR Act
shall have expired or been terminated or (ii) such filing is no longer required,
at which time such conversion shall automatically occur without any further
action by the holders of any such Restricted Common Unit. Each of the Continuing
Members and PubCo agree to promptly take all actions required to make such
filing under the HSR Act and the filing fee for such filing shall be paid by the
Company. On the Conversion Date with respect to any Restricted Common Unit held
by a Continuing Member, PubCo shall issue, for each Restricted Common Unit which
has converted to a Common Unit under this LLC Agreement, one share of Class V
Common Stock to such Continuing Member. For the avoidance of doubt, in the event
of a subdivision or combination referred to in Section 4.1(i)(i) or
Section 4(i)(ii), the number of shares of Class V Common Stock to which a
Continuing Member shall be entitled upon vesting of its Restricted Common Units
shall equal the number of Restricted Common Units held by the Continuing Members
as a result of such subdivision or combination that have converted into Common
Units. PubCo hereby agrees to reserve for issuance at all times an adequate
number of shares of Class V Common Stock to permit the issuance of all Class V
Common Stock assuming all of the Continuing Members’ Restricted Common Units
vest under this LLC Agreement. To the extent that, on or before the tenth (10th)
anniversary of the Effective Time, a Vesting Event has not occurred with respect
to a Restricted Common Unit, and a Restricted Common Unit has not vested and
converted into a Common Unit under this LLC Agreement, then immediately and
without any further action under this LLC Agreement, on the date that is the
tenth (10th) anniversary of the Effective Time, all such Restricted Common Units
outstanding under this LLC Agreement shall be canceled and extinguished for no
consideration.

 



23

 

 

(e)          New PubCo Issuances.

 

(i)            Subject to Section 4.6 and Section 4.1(e)(ii), if, at any time
after the Effective Time, PubCo issues shares of its Class A Common Stock or any
other Equity Security of PubCo (other than shares of Class V Common Stock),
(x) the Company shall concurrently issue to PubCo an equal number of Common
Units (if PubCo issues shares of Class A Common Stock), or an equal number of
such other Equity Security of the Company corresponding to the Equity Securities
issued by PubCo (if PubCo issues Equity Securities other than Class A Common
Stock), and with the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Equity Securities of PubCo so issued and (y) PubCo shall concurrently contribute
to the Company the net proceeds or other property received by PubCo, if any, for
such share of Class A Common Stock or other Equity Security, subject to the
second proviso in Section 7.8.

 

(ii)            Notwithstanding anything to the contrary contained in
Section 4.1(e)(i) or Section 4.1(e)(iii), this Section 4.1(e) shall not apply to
(x) the issuance and distribution to holders of shares of PubCo Common Stock of
rights to purchase Equity Securities of PubCo under a “poison pill” or similar
shareholder rights plan (and upon exchange of Common Units for Class A Common
Stock, such Class A Common Stock will be issued together with a corresponding
right under such plan) or (y) the issuance under PubCo’s employee benefit plans
of any warrants, options, stock appreciation right, restricted stock, restricted
stock units, performance based award or other rights to acquire Equity
Securities of PubCo or rights or property that may be converted into or settled
in Equity Securities of PubCo, but shall in each of the foregoing cases apply to
the issuance of Equity Securities of PubCo in connection with the exercise or
settlement of such warrants, options, stock appreciation right, restricted stock
units, performance based awards or the vesting of restricted stock (including as
set forth in clause (iii) below, as applicable).

 



24

 

 

(iii)            In the event any outstanding Equity Security of PubCo is
exercised or otherwise converted and, as a result, any shares of Class A Common
Stock or other Equity Securities of PubCo are issued (including as a result of
the exercise of PubCo Warrants), (x) the corresponding Equity Security
outstanding at the Company, if any, shall be similarly exercised or otherwise
converted, if applicable, (y) an equivalent number of Common Units or equivalent
Equity Securities of the Company shall be issued to PubCo as required by the
first sentence of Section 4.1(e)(i), and (z) PubCo shall concurrently contribute
to the Company the net proceeds received by PubCo from any such exercise or
conversion, subject to the second proviso in Section 7.8.

 

(f)           PubCo Debt Issuance. If at any time PubCo or any of its
Subsidiaries (other than the Company and its Subsidiaries) issues Debt
Securities, PubCo or such Subsidiary shall transfer to the Company the net
proceeds received by PubCo or such Subsidiary, as applicable, in exchange for
such Debt Securities in a manner that directly or indirectly burdens the Company
with the repayment of the Debt Securities, subject to the second proviso in
Section 7.8.

 

(g)          New Company Issuances. Except pursuant to Section 4.6, (x) the
Company may not issue any additional Units to PubCo or any of its Subsidiaries
(other than the Company and its Subsidiaries) unless (i) substantially
simultaneously therewith PubCo or such Subsidiary issues or transfers an equal
number of newly-issued shares of Class A Common Stock (or relevant Equity
Security of such Subsidiary) to another Person or Persons, and (ii) such
issuance is in accordance with Section 4.1(e), and (y) the Company may not issue
any other Equity Securities of the Company to PubCo or any of its Subsidiaries
(other than the Company and its Subsidiaries) unless (i) substantially
simultaneously therewith PubCo or such Subsidiary issues or transfers, to
another Person, an equal number of newly-issued shares of Equity Securities of
PubCo or such Subsidiary with substantially the same rights to dividends and
distributions (including distributions upon liquidation) and other economic
rights as those of such Equity Securities of the Company, and (ii) such issuance
is in accordance with Section 4.1(e).

 

(h)          Repurchases and Redemptions.

 

(i)            PubCo or any of its Subsidiaries (other than the Company and its
Subsidiaries) may redeem, repurchase or otherwise acquire (A) shares of Class A
Common Stock pursuant to a Board approved repurchase plan or program (or
otherwise in connection with a transaction approved by the Board) and
substantially simultaneously therewith the Company redeems, repurchases or
otherwise acquires from PubCo or such Subsidiary an equal number of Common Units
for the same price per security, if any, or (B) any other Equity Securities of
PubCo or any of its Subsidiaries (other than the Company and its Subsidiaries)
pursuant to a Board approved repurchase plan or program (or otherwise in
connection with a transaction approved by the Board) and substantially
simultaneously therewith the Company redeems, repurchases or otherwise acquires
from PubCo or such Subsidiary an equal number of the corresponding class or
series of Equity Securities of the Company with the same rights to dividends and
distributions (including distributions upon liquidation) and other economic
rights as those of such Equity Securities of PubCo or such Subsidiary for the
same price per security, if any.

 



25

 

 

(ii)            The Company may not redeem, repurchase or otherwise acquire
(x) any Common Units from PubCo or any of its Subsidiaries (other than the
Company and its Subsidiaries) unless substantially simultaneously PubCo or such
Subsidiary redeems, repurchases or otherwise acquires pursuant to a Board
approved repurchase plan or program (or otherwise in connection with a
transaction approved by the Board) an equal number of shares of Class A Common
Stock for the same price per security from holders thereof or (y) any other
Equity Securities of the Company from PubCo or any of its Subsidiaries (other
than the Company and its Subsidiaries) unless substantially simultaneously PubCo
or such Subsidiary redeems, repurchases or otherwise acquires pursuant to a
Board approved repurchase plan or program (or otherwise in connection with a
transaction approved by the Board) for the same price per security an equal
number of Equity Securities of PubCo (or such Subsidiary) of a corresponding
class or series with substantially the same rights to dividends and
distributions (including distributions upon liquidation) and other economic
rights as those of such Equity Securities of PubCo or such Subsidiary.

 

(iii)            Notwithstanding the foregoing clauses (i) and (ii), to the
extent that any consideration payable by PubCo in connection with the
redemption, repurchase or acquisition of any shares of Class A Common Stock or
other Equity Securities of PubCo or any of its Subsidiaries (other than the
Company and its Subsidiaries) consists (in whole or in part) of shares of
Class A Common Stock or such other Equity Securities (including in connection
with the cashless exercise of an option or warrant (or other convertible right
or security) other than under PubCo’s employee benefit plans for which there is
no corresponding Common Units or other Equity Securities of the Company, then
the redemption, repurchase or acquisition of the corresponding Common Units or
other Equity Securities of the Company shall be effectuated in an equivalent
manner.

 

(i)           Equity Subdivisions and Combinations.

 

(i)            The Company shall not in any manner effect any subdivision (by
any equity split, equity distribution, reclassification, recapitalization or
otherwise) or combination (by reverse equity split, reclassification,
recapitalization or otherwise) of the outstanding Units unless accompanied by an
identical subdivision or combination, as applicable, of the outstanding PubCo
Common Stock or other related class or series of Equity Security of PubCo, with
corresponding changes made with respect to any other exchangeable or convertible
Equity Securities of the Company and PubCo.

 

(ii)            Except in accordance with Section 4.6(c), PubCo shall not in any
manner effect any subdivision (by any equity split, equity distribution,
reclassification, recapitalization or otherwise) or combination (by reverse
equity split, reclassification, recapitalization or otherwise) of the
outstanding PubCo Common Stock or any other class or series of Equity Security
of PubCo, unless accompanied by an identical subdivision or combination, as
applicable, of the outstanding Units or other related class or series of Equity
Security of the Company, with corresponding changes made with respect to any
applicable exchangeable or convertible Equity Securities of the Company and
PubCo.

 



26

 

 

 

(j)            General Authority. For the avoidance of doubt, but subject to
Sections 4.1(a), (d), (e), (g), (h) and (i) and Section 4.3, the Company and
PubCo (including in its capacity as the Managing Member of the Company) shall be
permitted to undertake all actions, including an issuance, redemption,
reclassification, distribution, division or recapitalization, with respect to
the Common Units or Restricted Common Units, as applicable, to maintain at all
times a one-to-one ratio between (i) the number of Common Units owned by PubCo,
directly or indirectly, and the number of outstanding shares of Class A Common
Stock, (ii) the number of Restricted Common Units owned by PubCo, directly or
indirectly, and the number of outstanding shares of Class B Common Stock issued
by PubCo, and (iii) the number of outstanding shares of Class V Common Stock
held by any Person (other than PubCo) and the number of Common Units held by
such Person disregarding, for purposes of maintaining the one-to-one ratios in
clauses (i) and (ii), (A) options, rights or securities of PubCo issued under
any plan involving the issuance of any Equity Securities that are convertible
into or exercisable or exchangeable for Class A Common Stock, (B) treasury
stock, or (C) preferred stock or other debt or equity securities (including
warrants, options or rights) issued by PubCo that are convertible or into or
exercisable or exchangeable for Class A Common Stock (but in each case prior to
such conversion or exchange).

 

Section 4.2             Capital Contributions. Except as otherwise set forth in
this LLC Agreement, no Member shall be required to make additional Capital
Contributions to the Company.

 

Section 4.3             Issuance of Additional Units. Subject to the terms and
conditions of this LLC Agreement (including Section 4.1 and this Section 4.3),
the Managing Member shall have the right to authorize and cause the Company to
issue on such terms (including price) as may be determined by the Managing
Member (a) additional Common Units or Equity Securities in the Company having
such rights, preferences and privileges as determined by the Managing Member,
which rights, preferences and privileges may be senior to the Units, and
(b) obligations, evidences of Indebtedness or other securities or interests
convertible or exchangeable for Units or other Equity Securities in the Company;
provided that at any time following the date hereof, in each case the Company
shall not issue Equity Securities in the Company to any Person other than PubCo
or then-existing Members unless such Person shall have executed a counterpart to
this LLC Agreement and all other documents, agreements or instruments deemed
necessary or desirable as determined in good faith by the Managing Member. Upon
any such issuance and execution, (a) such Person shall be admitted as a Member
of the Company, and (b) the Managing Member shall update the Company’s books and
records and amend Exhibit A to reflect such issuance. Subject to Section 4.1,
this Section 4.3 and Section 12.1, the Managing Member is hereby authorized to
amend this LLC Agreement to set forth the designations, preferences, rights,
powers and duties of such additional Common Units or other Equity Securities in
the Company authorized or issued pursuant to this Section 4.3.

 



27

 

 

Section 4.4             Capital Accounts. A Capital Account shall be maintained
by the Managing Member for each Member in accordance with the provisions of
Treasury Regulations Section 1.704-1(b)(2)(iv) and, to the extent consistent
with such regulations, the other provisions of this LLC Agreement. Each Member’s
Capital Account balance as of the Effective Time shall be equal to the amount of
its respective Closing Date Capital Account Balance set forth opposite such
Member’s name on Exhibit A. Thereafter, each Member’s Capital Account shall be
(a) increased by (i) allocations to such Member of Profits pursuant to
Section 5.1 and any other items of income or gain allocated to such Member
pursuant to Section 5.2, (ii) the amount of cash or the initial Gross Asset
Value of any asset (net of any Liabilities assumed by the Company and any
Liabilities to which the asset is subject) contributed to the Company by such
Member, and (iii) any other increases allowed or required by Treasury
Regulations Section 1.704-1(b)(2)(iv), and (b) decreased by (i) allocations to
such Member of Losses pursuant to Section 5.1 and any other items of deduction
or loss allocated to such Member pursuant to the provisions of Section 5.2,
(ii) the amount of any cash or the Gross Asset Value of any asset (net of any
Liabilities assumed by the Member and any Liabilities to which the asset is
subject) distributed to such Member, and (iii) any other decreases allowed or
required by Treasury Regulations Section 1.704-1(b)(2)(iv). Upon the conversion
of any Restricted Common Units into Common Units upon a Vesting Event, the
parties intend that the allocations and capital maintenance rules shall be
governed under Treasury Regulations Section 1.704-3 with adjustments being made
in accordance with principles similar to those set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(s) and consistent with the principles of
Section 704(c) of the Code and the Treasury Regulations thereunder in order to
effectuate the Members’ agreed upon economic sharing of items within the
Company. In the event of a Transfer of Units made in accordance with this LLC
Agreement (including a deemed Transfer for U.S. federal income tax purposes as
described in Section 4.6(i), the Capital Account of the Transferor that is
attributable to the Transferred Units shall carry over to the Transferee Member
in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv)(l). This Section 4.4 and other provisions of this LLC
Agreement relating to the maintenance of Capital Accounts are intended to comply
with the Treasury Regulations promulgated under Code Section 704(b), including
Treasury Regulation Section 1.704-1(b)(2)(iv), and shall be interpreted and
applied in a manner consistent with such Treasury Regulations. In determining
the amount of any Liability for purposes of calculating Capital Accounts, there
shall be taken into account Section 752(c) of the Code and any other applicable
provisions of the Code and Treasury Regulations. The Members’ Capital Accounts
will normally be adjusted on an annual or other periodic basis as determined by
the Managing Member, but the Capital Accounts may be adjusted more often if a
new Member is admitted to the Company or if circumstances otherwise make it
advisable in the judgment of the Managing Member.

 

Section 4.5             Other Matters Regarding Capital Contributions.

 

(a)            The Company shall not be obligated to repay any Capital
Contributions of any Member. Under circumstances requiring a return of any
Capital Contributions, no Member has the right to receive property other than
cash.

 



28

 

 

(b)            No Member shall receive any interest, salary, compensation or
reimbursement with respect to its Capital Contributions or its Capital Account,
or for services rendered or expenses incurred on behalf of the Company or
otherwise in its capacity as a Member, except as otherwise provided in
Section 7.8 or other provisions of this LLC Agreement.

 

(c)            A Member shall not be required to restore a deficit balance in
such Member’s Capital Account, to lend any funds to the Company or, except as
otherwise set forth in this LLC Agreement, to make any additional contributions
or payments to the Company.

 

Section 4.6             Exchange of Common Units.

 

(a)            Exchange Procedures.

 

(i)            Upon the terms and subject to the conditions set forth in this
Section 4.6, after the expiration of the Lock-Up Period (as defined in the
Investor Rights Agreement), the Exchanging Members shall collectively be
entitled to cause the Company to effect an Exchange up to two (2) times per
calendar quarter (and no more frequently), in each case with respect to a number
of Common Units at least equal to or exceeding the Minimum Exchange Amount, by
delivering an Exchange Notice to the Company, with a copy to PubCo. Each
Exchange Notice shall be in the form set forth on Exhibit B and shall include
all information required to be included therein. In the event that an Exchange
is being exercised in order to participate in a Piggyback Registration (as such
term is defined in the Investor Rights Agreement), the Exchange Notice Date
shall be prior to the expiration of the time period in which a holder of
securities is required to notify PubCo that it wishes to participate in such
Piggyback Registration in accordance with Section 3.2 of the Investor Rights
Agreement.

 

(ii)            Within three (3) Business Days of the giving of an Exchange
Notice, the Managing Member may elect to settle all or a portion of the Exchange
in cash in an amount equal to the Cash Exchange Payment (in lieu of shares of
Class A Common Stock), exercisable by giving written notice of such election to
the Exchanging Member within such three (3) Business Day period (such notice,
the “Cash Exchange Notice”). The Cash Exchange Notice shall set forth the
portion of the Common Units subject to the Exchange which will be exchanged for
cash in lieu of Class A Common Stock. To the extent such Exchange relates to the
exercise of the Exchanging Member’s registration rights under Section 3.1 of the
Investor Rights Agreement, PubCo and the Company will cooperate in good faith
with such Exchanging Member to exercise such Exchange in a manner which
preserves such Exchanging Member’s rights thereunder. At any time following the
giving of a Cash Exchange Notice and prior to the Exchange Date, the Managing
Member may elect (exercisable by giving written notice of such election to the
Exchanging Member) to revoke the Cash Exchange Notice with respect to all or any
portion of the Exchanged Units and make the Stock Exchange Payment with respect
to any such Exchanged Units on the Exchange Date.

 



29

 

 

(iii)            In the event the Managing Member does not timely give a Cash
Exchange Notice (or revokes a Cash Exchange Notice in accordance with the
foregoing clause (ii)), the Exchanging Member may, if and only if any Exchange
Condition exists, elect to (x) retract its Exchange Notice or (y) delay the
consummation of an Exchange, in each case, exercisable by giving written notice
of such election to the Managing Member within two (2) Business Days of the
occurrence of an Exchange Condition and in any event no later than (1) Business
Day prior to the Exchange Date (such notice under clause (y), an “Exchange Delay
Notice”); provided that any such notice must specify the particular Exchange
Condition giving rise to such election. The giving of any notice pursuant to
clause (x) shall terminate all of the Exchanging Member’s, the Managing Member’s
and Company’s rights and obligations under this Section 4.6 arising from such
retracted Exchange Notice, but shall not count against the maximum number of
Exchanges that an Exchanging Member may effect in a calendar quarter.

 

(iv)            In the event of a Continuing Member COC, the Managing Member may
elect, pursuant to a written notice given to the Members (other than PubCo) at
least thirty (30) days prior to the consummation of a Continuing Member COC (a
“COC Notice”), to require each such Member to effect an Exchange with respect to
any portion of such Member’s Common Units (together with the surrender and
cancellation of the corresponding number of outstanding shares of Class V Common
Stock held by such Member), taking into account the conversion of such Member’s
Restricted Common Units into Common Units as a result of any such Continuing
Member COC (any such exchange, a “COC Exchange”) which shall be effective
immediately prior to the consummation of the Continuing Member COC (but such
Exchange shall be conditioned on the consummation of such Continuing Member COC,
and shall not be effective if such Continuing Member COC is not consummated)
(the “COC Exchange Date”). In connection with a COC Exchange, such Exchange
shall be settled (including, if PubCo elects by delivery of a COC Notice,
directly by PubCo) (x) with the Stock Exchange Payment with respect to the
Common Units subject to the COC Exchange or (y) in cash or property, so long as
in each case each such Member receives the identical consideration, on a per
Unit basis, that the holder of a share of Class A Common Stock would receive in
connection with such Continuing Member COC. Notwithstanding anything in this
Section 4.6(a)(iv) to the contrary, the Managing Member cannot elect to require
any Member to effect a COC Exchange unless such Member receives, pursuant to
such COC Exchange (including in connection with the consummation of such
Continuing Member COC), (x) consideration consisting entirely of (A) cash,
(B) Equity Securities that (I) are listed on a National Securities Exchange
within sixty (60) days of the consummation of such Continuing Member COC and
(II) can be resold without registration or within sixty (60) days of the
consummation of such Continuing Member COC are registered for resale on a shelf
registration statement under the Securities Act (the Equity Securities referred
to in this clause (B), the “Liquid Securities”), or (C)  a combination of cash
and Liquid Securities, or (y) consideration that includes cash and Liquid
Securities, the sum of such cash plus the fair market value of such Liquid
Securities is at least equal to the income taxes incurred by such Member in
connection with such COC Exchange (including in connection with the consummation
of such Continuing Member COC), determined on a “with and without” basis.

 

(v)            Restricted Common Units are not permitted to be treated as
Exchanged Units under this LLC Agreement, and in no event shall the Company or
PubCo effect an Exchange of a Restricted Common Unit unless and until a Vesting
Event and Conversion Date has occurred with respect to such Restricted Common
Unit and it has been converted to a Common Unit in accordance with the terms
hereof.

 



30

 

 

(vi)            For purposes of this Section 4.6 (and defined terms and
provisions related thereto), all decisions, determinations, elections and other
actions to be taken by the Managing Member or PubCo shall require the approval
of the Disinterested Majority.

 

(b)            Exchange Payment. The Exchange shall be consummated on the
Exchange Date. Unless PubCo has exercised its PubCo Call Right pursuant to
Section 4.6(f), on the Exchange Date (to be effective immediately prior to the
close of business on the Exchange Date) (i) PubCo shall contribute to the
Company for delivery to the Exchanging Member (x) the Stock Exchange Payment
with respect to any Exchanged Units not subject to a Cash Exchange Notice and
(y) the Cash Exchange Payment with respect to any Exchanged Units subject to a
Cash Exchange Notice, (ii) the Exchanging Member shall transfer and surrender
the Exchanged Units to the Company, free and clear of all liens and
encumbrances, (iii) the Company shall issue to PubCo a number of Common Units
equal to the number of Common Units surrendered pursuant to clause (ii),
(iv) solely to the extent necessary in connection with an Exchange, PubCo shall
undertake all actions, including an issuance, reclassification, distribution,
division or recapitalization, with respect to the Class A Common Stock to
maintain a one-to-one ratio between the number of Common Units owned by PubCo,
directly or indirectly, and the number of outstanding shares of Class A Common
Stock, taking into account the issuance in clause (iii), any Stock Exchange
Payment, and any other action taken in connection with this Section 4.6, (v) the
Company shall (x) cancel the redeemed Common Units which were Exchanged Units
held by the Exchanging Member and (y) transfer to the Exchanging Member the Cash
Exchange Payment and/or the Stock Exchange Payment, as applicable, and
(vi) PubCo shall cancel the surrendered shares of Class V Common Stock. On or
prior to the Exchange Date, and as a condition to the Exchange, the Exchanging
Member shall make any applicable Certificate Delivery. Upon the Exchange of all
of a Member’s Units, such Member shall cease to be a Member of the Company.

 

(c)            Splits, Distributions and Reclassifications. If there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the shares of Class A Common Stock are converted or changed into
another security, securities or other property, this Section 4.6 shall continue
to be applicable, mutatis mutandis, with respect to such security or other
property. This Section 4.6(c) is intended to preserve the intended economic
effect of Section 4.1 and this Section 4.6 and to put each Member in the same
economic position, to the greatest extent possible, with respect to Exchanges as
if such reclassification, reorganization, recapitalization or other similar
transaction had not occurred and shall be interpreted in a manner consistent
with such intent.

 

(d)            PubCo Covenants. PubCo shall at all times keep available, solely
for the purpose of issuance upon an Exchange, out of its authorized but unissued
shares of Class A Common Stock, such number of shares of Class A Common Stock
that shall be issuable upon the Exchange of all outstanding Common Units and
Restricted Common Units (other than those Common Units and Restricted Common
Units held by PubCo or any Subsidiary of PubCo); provided that nothing contained
in this LLC Agreement shall be construed to preclude PubCo from satisfying its
obligations with respect to an Exchange by delivery of a Cash Exchange Payment
or shares of Class A Common Stock that are held in treasury of PubCo. PubCo
covenants that all shares of Class A Common Stock that shall be issued upon an
Exchange shall, upon issuance thereof, be validly issued, fully paid and
non-assessable, free and clear of all liens and encumbrances. In addition, for
so long as the shares of Class A Common Stock are listed on a stock exchange or
automated or electronic quotation system, PubCo shall cause all shares of
Class A Common Stock issued upon an Exchange to be listed on such stock exchange
or automated or electronic quotation system at the time of such issuance. For
purposes of this Section 4.6(d), references to the “Class A Common Stock” shall
be deemed to include any Equity Securities issued or issuable as a result of any
reclassification, combination, subdivision or similar transaction of the Class A
Common Stock that any Member would be entitled to receive pursuant to
Section 4.6(c).

 



31

 

 

(e)            Exchange Taxes. The issuance of shares of Class A Common Stock
upon an Exchange shall be made without charge to the Exchanging Member for any
stamp or other similar tax in respect of such issuance; provided, however, that
if any such shares of Class A Common Stock are to be issued in a name other than
that of the Exchanging Member (subject to the restrictions in Article IX), then
the Person or Persons in whose name the shares are to be issued shall pay to
PubCo the amount of any additional tax that may be payable in respect of any
Transfer involved in such issuance in excess of the amount otherwise due if such
shares were issued in the name of the Exchanging Member or shall establish to
the satisfaction of PubCo that such additional tax has been paid or is not
payable.

 

(f)            PubCo Call Rights. Notwithstanding anything to the contrary
contained in this Section 4.6, with respect to any Exchange Notice or COC
Notice, an Exchanging Member shall be deemed to have offered to sell its
Exchanged Units as described in any Exchange Notice directly to PubCo (rather
than to the Company), and PubCo may, by delivery of a written notice to the
Exchanging Member no later than three (3) Business Days following the giving of
an Exchange Notice, in accordance with, and subject to the terms of, this
Section 4.6(f) (such notice, a “PubCo Call Notice”), elect to purchase directly
and acquire such Exchanged Units on the Exchange Date by paying to the
Exchanging Member (or such other Person specified in the Exchange Notice) the
Stock Exchange Payment and/or the Cash Exchange Payment, whereupon PubCo shall
acquire the Exchanged Units on the Exchange Date and be treated for all purposes
of this LLC Agreement as the owner of such Common Units. Except as otherwise
provided in this Section 4.6(f), an exercise of the PubCo Call Right shall be
consummated pursuant to the same timeframe and in the same manner as the
relevant Exchange would have been consummated if PubCo had not given a PubCo
Call Notice, in each case as relevant, including that Section 4.6(a)(ii) shall
apply mutatis mutandis and that clauses (iv) and (vi) of Section 4.6(b) shall
apply (notwithstanding that the other clauses thereof do not apply).

 

(g)            Distribution Rights. No Exchange shall impair the right of the
Exchanging Member to receive any distributions payable on the Common Units
redeemed pursuant to such Exchange in respect of a record date that occurs prior
to the Exchange Date for such Exchange. No Exchanging Member, or a Person
designated by an Exchanging Member to receive shares of Class A Common Stock,
shall be entitled to receive, with respect to such record date, distributions or
dividends both on Common Units redeemed by the Company from such Exchanging
Member and on shares of Class A Common Stock received by such Exchanging Member,
or other Person so designated, if applicable, in such Exchange.

 



32

 

 

(h)            Exchange Restrictions. The Managing Member may impose additional
limitations and restrictions on Exchanges (including limiting Exchanges or
creating priority procedures for Exchanges) to the extent it reasonably
determines in good faith that such limitations and restrictions are necessary to
avoid the Company being classified as a “publicly traded partnership” within the
meaning of Section 7704 of the Code; provided that, for such purposes, the
Company and the Managing Member shall assume that each Continuing Member is
treated as a single partner within the meaning of Treasury Regulations
Section 1.7704-1(h) (determined taking into account the rules of Treasury
Regulations Section 1.7704-1(h)(3)), unless otherwise required by applicable
Law.

 

(i)            Tax Matters. In connection with any Exchange or COC Notice, the
Exchanging Member shall deliver to PubCo or the Company, as applicable, a
certificate, dated as of the Exchange Date and sworn under penalties of perjury,
in a form reasonably acceptable to PubCo or the Company, as applicable,
certifying as to such Exchanging Member’s taxpayer identification number and
that such Exchanging Member is a not a foreign person for purposes of
Section 1445 and Section 1446(f) of the Code (which certificate may be an
Internal Revenue Service Form W-9 if then sufficient for such purposes under
applicable Law). For U.S. federal and applicable state and local income tax
purposes, each of the Exchanging Member, the Company and PubCo agree to treat
each Exchange as a sale by the Exchanging Member of the Exchanging Member’s
Common Units (together with an equal number of shares of Class V Common Stock,
which shares shall not be allocated any economic value) to PubCo in exchange for
the payment by PubCo of the Stock Exchange Payment, the Cash Exchange Payment,
or other applicable consideration to the Exchanging Member.

 

(j)            Representations and Warranties. In connection with any Exchange
or exercise of a PubCo Call Right, upon the acceptance of the Class A Common
Stock or an amount of cash equal to the Cash Exchange Payment, the Exchanging
Member shall represent and warrant that the Exchanging Member is the owner of
the number of Common Units the Exchanging Member is electing to Exchange and
that such Common Units are not subject to any liens or restrictions on transfer
(other than restrictions imposed by this LLC Agreement, the charter and
governing documents of PubCo and applicable Law).

 



33

 

 

Section 4.7             Representations and Warranties of the Members. Unless
otherwise set forth in a written agreement between the Company and a Member
(including the Business Combination Agreement), each Member who acquires Units
after the Effective Time severally (and not jointly) represents and warrants to
the Company and each other Member as of the date of such Member’s admittance to
the Company and as of each subsequent date that such Member acquires any
additional Units (other than, in the case of acquisition of additional Units,
Section 4.7(b) to the extent any conflict under Section 4.7(b) is related to the
occurrence of a Change of Control resulting from such acquisition) that:

 

(a)            Organization; Authority.

 

(i)            To the extent it is not a natural person, (x) it is duly formed,
validly existing and in good standing under the Laws of the jurisdiction of its
formation, and if required by Law is duly qualified to conduct business and is
in good standing in the jurisdiction of its principal place of business (if not
formed in such jurisdiction), and (y) has full corporate, limited liability
company, partnership, trust or other applicable power and authority to execute
and deliver this LLC Agreement and to perform its obligations under this LLC
Agreement and all necessary actions by the board of directors, shareholders,
managers, members, partners, trustees, beneficiaries or other Persons necessary
for the due authorization, execution, delivery and performance of this LLC
Agreement by that Member have been duly taken.

 

(ii)            It has duly executed and delivered this LLC Agreement, and this
LLC Agreement is enforceable against such Member in accordance with its terms,
subject to bankruptcy, moratorium, insolvency and other Laws generally affecting
creditors’ rights and general principles of equity (whether applied in a
proceeding in a court of law or equity).

 

(b)            Non-Contravention.

 

(i)            Its authorization, execution, delivery, and performance of this
LLC Agreement does not breach or conflict with or constitute a default under
(x) such Member’s charter or other governing documents to the extent it is not a
natural person, (y) any material obligation under any other material agreement
to which that Member is a party or by which it is bound or (z) applicable Law.

 

(ii)            No governmental, administrative or other material third party
consents or approvals are required or necessary on the part of it in connection
with its admittance as a Member or its ownership of its Units.

 

(c)            Due Inquiry.

 

(i)            It has had, prior to the execution and delivery of this LLC
Agreement, the opportunity to ask questions of and receive answers from
representatives of the Company concerning an investment in the Company, as well
as the finances, operations, business and prospects of the Company, and the
opportunity to obtain additional information to verify the accuracy of all
information so obtained, and received all such information about the Company and
the Units as it has requested.

 

(ii)            In determining whether to enter into this LLC Agreement in
respect of its Units, it has relied solely on its own knowledge and
understanding of the Company and its business based upon its own due diligence
investigation and the information furnished pursuant to this clause (c) and it
has not relied on any other representations or information in making its
investment decision, whether written or oral, relating to the Company, its
operations and/or prospects.

 

(d)            Purpose of Investment. It is acquiring and holding its Units
solely for investment purposes, for its own account and not for the account or
benefit of any other Person and not with a view towards the distribution or
dissemination thereof, did not decide to enter into this LLC Agreement as a
result of any general solicitation or general advertising within the meaning of
Rule 502 of Regulation D under the Securities Act, and acknowledges and
understands that no United States federal or state agency has passed upon or
made any recommendation or endorsement of the offering of any Units.

 



34

 

 

(e)            Transfer Restrictions. It understands the Units are being
Transferred in a transaction not involving a public offering within the meaning
of the Securities Act and the Units will comprise “restricted securities” within
the meaning of Rule 144(a)(3) under the Securities Act which shall not be sold,
pledged, hypothecated or otherwise Transferred except in accordance with the
terms of this LLC Agreement and applicable Law. It agrees that, if in the future
it decides to offer, resell, pledge or otherwise Transfer any portion of its
Units, such Units may be offered, resold, pledged or otherwise Transferred only
pursuant to an effective Registration Statement under the Securities Act or an
applicable exemption from registration and/or qualification under the Securities
Act and applicable state securities Laws, and as a condition precedent to any
such Transfer, it may be required to deliver to the Company an opinion of
counsel satisfactory to the Company, and agrees, absent registration or an
exemption with respect to its Units, not to resell any such Units.

 

(f)            Investor Status. It (i) has adequate means of providing for its
current needs and possible contingencies, is able to bear the economic risks of
its investment for an indefinite period of time and has a sufficient net worth
to sustain a loss of its entire investment in the Company in the event such loss
should occur, (ii) is sophisticated in financial matters and has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of an investment in the Company, (iii) is, or is controlled
by, an “accredited investor,” as that term is defined in Rule 501(a) of
Regulation D, promulgated under the Securities Act, and acknowledges the
issuance of Units under this LLC Agreement is being made in reliance on a
private placement exemption to “accredited investors” within the meaning of
Section 501(a) of Regulation D under the Securities Act or similar exemptions
under federal and state Law, and (iv) is treated as a single partner within the
meaning of Treasury Regulations Section 1.7704-1(h) (determined taking into
account the rules of Treasury Regulations Section 1.7704-1(h)(3)).

 

Article V
ALLOCATIONS OF PROFITS AND LOSSES

 

Section 5.1             Profits and Losses. After giving effect to the
allocations under Section 5.2 and subject to Section 5.2 and Section 5.4,
Profits and Losses (and, to the extent reasonably determined by the Managing
Member to be necessary and appropriate to achieve the resulting Capital Account
balances described below, any allocable items of income, gain, loss, deduction
or credit includable in the computation of Profits and Losses) for each Taxable
Year or other taxable period shall be allocated among the Members during such
Taxable Year or other taxable period in a manner such that, after giving effect
to all distributions through the end of such Taxable Year or other taxable
period, the Capital Account balance of each Member, immediately after making
such allocation, is, as nearly as possible, equal to (a) the amount such Member
would receive pursuant to Section 11.3(b)(iii) if all assets of the Company on
hand at the end of such Taxable Year or other taxable period were sold for cash
equal to their Gross Asset Values, all liabilities of the Company were satisfied
in cash in accordance with their terms (limited with respect to each nonrecourse
liability to the Gross Asset Value of the assets securing such liability), and
all remaining or resulting cash was distributed, in accordance with
Section 11.3(b)(iii), to the Members immediately after making such allocation,
minus (b) such Member’s share of Company Minimum Gain and Member Minimum Gain,
computed immediately prior to the hypothetical sale of assets, and the amount
any such Member is treated as obligated to contribute to the Company, computed
immediately after the hypothetical sale of assets.

 



35

 

 

Section 5.2             Special Allocations.

 

(a)            Nonrecourse Deductions for any Taxable Year or other taxable
period shall be specially allocated to the Members on a pro rata basis in
accordance with the number of Common Units owned by each Member. The amount of
Nonrecourse Deductions for a Taxable Year or other taxable period shall equal
the excess, if any, of the net increase, if any, in the amount of Company
Minimum Gain during that Taxable Year or other taxable period over the aggregate
amount of any distributions during that Taxable Year or other taxable period of
proceeds of a Nonrecourse Liability that are allocable to an increase in Company
Minimum Gain, determined in accordance with the provisions of Treasury
Regulations Section 1.704-2(d).

 

(b)            Any Member Nonrecourse Deductions for any Taxable Year or other
taxable period shall be specially allocated to the Member who bears economic
risk of loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i). If more than one (1) Member bears the economic risk of loss
for such Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable
to such Member Nonrecourse Debt shall be allocated among the Members according
to the ratio in which they bear the economic risk of loss. This
Section 5.2(b) is intended to comply with the provisions of Treasury Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

 

(c)            Notwithstanding any other provision of this LLC Agreement to the
contrary, if there is a net decrease in Company Minimum Gain during any Taxable
Year or other taxable period (or if there was a net decrease in Company Minimum
Gain for a prior Taxable Year or other taxable period and the Company did not
have sufficient amounts of income and gain during prior periods to allocate
among the Members under this Section 5.2(c)), each Member shall be specially
allocated items of Company income and gain for such Taxable Year or other
taxable period in an amount equal to such Member’s share of the net decrease in
Company Minimum Gain during such year (as determined pursuant to Treasury
Regulations Section 1.704-2(g)(2)). This Section 5.2(c) is intended to
constitute a minimum gain chargeback under Treasury Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

 

(d)            Notwithstanding any other provision of this LLC Agreement except
Section 5.2(c), if there is a net decrease in Member Minimum Gain during any
Taxable Year or other taxable period (or if there was a net decrease in Member
Minimum Gain for a prior Taxable Year or other taxable period and the Company
did not have sufficient amounts of income and gain during prior periods to
allocate among the Members under this Section 5.2(d)), each Member shall be
specially allocated items of Company income and gain for such year in an amount
equal to such Member’s share of the net decrease in Member Minimum Gain (as
determined pursuant to Treasury Regulations Section 1.704-2(i)(4)). This section
is intended to constitute a partner nonrecourse debt minimum gain chargeback
under Treasury Regulations Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

 



36

 

 

(e)            Notwithstanding any provision hereof to the contrary except
Section 5.2(a) and Section 5.2(b), no Losses or other items of loss or expense
shall be allocated to any Member to the extent that such allocation would cause
such Member to have an Adjusted Capital Account Deficit (or increase any
existing Adjusted Capital Account Deficit) at the end of such Taxable Year or
other taxable period. All Losses and other items of loss and expense in excess
of the limitation set forth in this Section 5.2(e) shall be allocated to the
Members who do not have an Adjusted Capital Account Deficit in proportion to
their relative positive Capital Accounts but only to the extent that such Losses
and other items of loss and expense do not cause any such Member to have an
Adjusted Capital Account Deficit.

 

(f)            Notwithstanding any provision hereof to the contrary except
Section 5.2(c) and Section 5.2(d), in the event any Member unexpectedly receives
any adjustment, allocation or distribution described in paragraph (4), (5) or
(6) of Treasury Regulations Section 1.704-1(b)(2)(ii)(d), items of income and
gain (consisting of a pro rata portion of each item of income, including gross
income, and gain for the Taxable Year or other taxable period) shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate any Adjusted Capital Account Deficit of that Member as quickly as
possible; provided that an allocation pursuant to this Section 5.2(f) shall be
made only if and to the extent that such Member would have an Adjusted Capital
Account Deficit after all other allocations provided for in Section 5.1 and
Section 5.2 have been tentatively made as if this Section 5.2(f) were not in
this LLC Agreement. This Section 5.2(f) is intended to constitute a qualified
income offset under Treasury Regulations Section 1.704-1(b)(2)(ii) and shall be
interpreted consistently therewith.

 

(g)            If any Member has a deficit balance in its Capital Account at the
end of any Taxable Year or other taxable period that is in excess of the amount
that the Member is deemed to be obligated to restore pursuant to the penultimate
sentence of Treasury Regulations Sections 1.704-2(g)(1) and (i)(5), that Member
shall be specially allocated items of Company income and gain in the amount of
such excess as quickly as possible; provided that an allocation pursuant to this
Section 5.2(g) shall be made only if and to the extent that such Member would
have a deficit balance in its Capital Account in excess of such sum after all
other allocations provided for in Section 5.1 and Section 5.2 have been made as
if Section 5.2(f) and this Section 5.2(g) were not in this LLC Agreement.

 

(h)            To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Sections 734(b) or 743(b) is required, pursuant
to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as a result of a distribution to any Member in complete liquidation of
such Member’s Units in the Company, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
item of gain or loss shall be allocated to the Members in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) if such section applies or
to the Member to whom such distribution was made if Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 



37

 

 

(i)            Notwithstanding anything to the contrary contained in this LLC
Agreement, (1) no allocation (of Profits or Losses or otherwise) shall be made
in respect of any Restricted Common Units in determining Capital Accounts unless
and until such Restricted Common Units are converted into Common Units upon the
occurrence of a Vesting Event and (2) in the event the Gross Asset Value of any
Company asset is adjusted pursuant to clause (b)(vi) of the definition of Gross
Asset Value, any Profits or Losses resulting from such adjustment shall, in the
manner reasonably determined by the Managing Member, be allocated among the
Members (including the Members who held the Restricted Common Units giving rise
to such adjustment) such that the Capital Account balance relating to each
Common Unit (including such Restricted Common Units that have been converted
into Common Units) is equal in amount immediately after making such allocation,
after taking into account the Distribution Catch-Up Payment, in accordance with
principles similar to those set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(s); provided, that if the foregoing allocations
pursuant to clause (2) are insufficient to cause the Capital Account balance
relating to each Common Unit to be so equal in amount, then the Managing Member,
in its reasonable discretion, shall cause a Capital Account reallocation in
accordance with principles similar to those set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(s)(3) to cause the Capital Account balance relating to
each Common Unit to be so equal in amount.

 

(j)            The allocations set forth in Sections 5.2(a) through 5.2(g) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
Treasury Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding any other
provision of this Article V (other than the Regulatory Allocations), the
Regulatory Allocations (and anticipated future Regulatory Allocations) shall be
taken into account in allocating other items of income, gain, loss and deduction
among the Members so that, to the extent possible, the net amount of such
allocation of other items and the Regulatory Allocations to each Member should
be equal to the net amount that would have been allocated to each such Member if
the Regulatory Allocations had not occurred. In general, the Members anticipate
that this shall be accomplished by specially allocating other Profits and Loss
among the Members so that the net amount of Regulatory Allocations and such
special allocations to each such Member is zero. This Section 5.2(j) is intended
to minimize to the extent possible and to the extent necessary any economic
distortions that may result from application of the Regulatory Allocations and
shall be interpreted in a manner consistent therewith.

 

Section 5.3             Allocations for Tax Purposes in General.

 

(a)            Except as otherwise provided in this Section 5.3, each item of
income, gain, loss and deduction of the Company for U.S. federal income tax
purposes shall be allocated among the Members in the same manner as such item is
allocated under Sections 5.1 and 5.2.

 

(b)            In accordance with Code Section 704(c) and the Treasury
Regulations thereunder (including the Treasury Regulations applying the
principles of Code Section 704(c) to changes in Gross Asset Values), items of
income, gain, loss and deduction with respect to any Company property having a
Gross Asset Value that differs from such property’s adjusted U.S. federal income
tax basis shall, solely for U.S. federal income tax purposes, be allocated among
the Members to account for any such difference using (i) the “traditional
method” without curative allocations under Treasury Regulations
Section 1.704-3(b) or (ii) any other permissible method or methods determined by
the Managing Member (with the prior written consent of the Continuing Member
Representative) to be appropriate and in accordance with the applicable Treasury
Regulations.

 

(c)            Any (i) recapture of depreciation or any other item of deduction
shall be allocated, in accordance with Treasury Regulations Sections
1.1245-1(e) and 1.1254-5, to the Members who received the benefit of such
deductions and (ii) tax credits, tax credit recapture, and any items related
thereto shall be allocated to the Members according to their interests in such
items as reasonably determined by the Managing Member taking into account the
principles of Treasury Regulations Section 1.704-1(b)(4)(ii), 1.704-1(b)(3)(iv),
and 1.704-1(b)(4)(viii).

 



38

 

 

(d)            Allocations pursuant to this Section 5.3 are solely for purposes
of U.S. federal, state and local income taxes and shall not affect or in any way
be taken into account in computing any Member’s Capital Account or share of
Profits, Losses, other items or distributions pursuant to any provision of this
LLC Agreement.

 

(e)            If, as a result of an exercise of a noncompensatory option to
acquire an interest in the Company, a Capital Account reallocation is required
under Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Company shall
make corrective allocations pursuant to Treasury Regulations
Section 1.704-1(b)(4)(x). If, pursuant to Section 5.2(i), the Managing Member
causes a Capital Account reallocation in accordance with principles similar to
those set forth in Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the
Managing Member shall make corrective allocations in accordance with principles
similar to those set forth in Treasury Regulations Section 1.704-1(b)(4)(x).

 

(f)            Any adjustment to the adjusted tax basis of Company property
pursuant to Code Section 743(b) resulting from a transfer of Units shall be
handled in accordance with Treasury Regulations section 1.743-1(j).

 

Section 5.4             Other Allocation Rules.

 

(a)            The Members are aware of the income tax consequences of the
allocations made by this Article V and the economic impact of the allocations on
the amounts receivable by them under this LLC Agreement. The Members hereby
agree to be bound by the provisions of this Article V in reporting their share
of Company income and loss for U.S. federal and applicable state and local
income tax purposes.

 

(b)            The provisions regarding the establishment and maintenance for
each Member of a Capital Account as provided by Section 4.4 and the allocations
set forth in Sections 5.1, 5.2 and 5.3 are intended to comply with the Treasury
Regulations and to reflect the intended economic entitlement of the Members. If
the Managing Member reasonably determines that the application of the provisions
in Sections 4.4, 5.1, 5.2 or 5.3 would result in non-compliance with the
Treasury Regulations or would be inconsistent with the intended economic
entitlement of the Members, the Managing Member is authorized to make any
appropriate adjustments to such provisions to the extent permitted by applicable
Law, including to allocate properly items of income, gain, loss, deduction and
credit to those Members who bear the economic burden or benefit associated
therewith, or to otherwise cause the Members to achieve the economic objectives
underlying this LLC Agreement and the Business Combination Agreement. The
Managing Member also shall (i) make any adjustments that it reasonably
determines are necessary or appropriate to maintain equality between the Capital
Accounts of the Members and the amount of Company capital reflected on the
Company’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulations Section 1.704-1(b)(iv)(g) and (ii) make any reasonable and
appropriate modifications in the event unanticipated events would reasonably be
expected to otherwise cause this LLC Agreement not to comply with Treasury
Regulations Section 1.704-1(b). No adjustment to the allocations shall be made
under this Section 5.4(b) without the prior written consent of the Continuing
Members that would be materially adversely affected thereby, which consent shall
not be unreasonably withheld, conditioned or delayed.

 



39

 

 

(c)            With regard to PubCo’s acquisition of the Acquired Company Units
and the Acquired Restricted Company Units (in each case, as defined in the
Business Combination Agreement), Profits or Losses shall be allocated to the
Members of the Company so as to take into account the varying interests of the
Members in the Company using an “interim closing of the books” method in a
manner that complies with the provisions of Section 706 of the Code and the
Treasury Regulations thereunder. If during any Taxable Year there is any other
change in any Member’s Units in the Company, the Managing Member shall consult
in good faith with the Continuing Member Representative and the tax advisors to
the Company and allocate the Profits or Losses to the Members of the Company so
as to take into account the varying interests of the Members in the Company
using an “interim closing of the books” method in a manner that complies with
the provisions of Section 706 of the Code and the Treasury Regulations
thereunder; provided, however, that such allocations may instead be made in
another manner that complies with the provisions of Section 706 of the Code and
the Treasury Regulations thereunder and that is selected by the Managing Member
(with the prior written consent of the Continuing Member Representative, not to
be unreasonably withheld, conditioned or delayed).

 

(d)            Solely for purposes of determining a Member’s proportionate share
of the “excess nonrecourse liabilities” of the Company, within the meaning of
Treasury Regulations Section 1.752-3(a)(3), the Managing Member shall allocate
such liabilities in such manner that complies with the Code and the Treasury
Regulations thereunder and that the Managing Member reasonably determines, in a
manner intended to minimize any gain of the Members to the greatest extent
possible under Section 731 of the Code.

 

Section 5.5             Restricted Common Units. The Parties intend that, for
U.S. federal income tax purposes, (a) the Restricted Common Units received by
the Continuing Members in connection with the Recapitalization and by PubCo in
connection with the Business Combination Agreement not be treated as being
received in connection with the performance of services and (b) no such Member
be treated as having taxable income or gain as a result of such receipt of such
Restricted Common Units or as a result of holding any such Restricted Common
Units at the time of any Vesting Event (other than as a result of corrective
allocations made pursuant to Section 5.2(i)) and the Company shall prepare and
file all tax returns consistent therewith unless otherwise required by a
“determination” within the meaning of Section 1313 of the Code. Notwithstanding
(and without limiting) the foregoing, each of the Continuing Members and PubCo
shall, within thirty (30) days of the Effective Time, file with the IRS (via
certified mail, return receipt requested) on a protective basis a completed
election under Section 83(b) of the Code and the Treasury Regulations thereunder
with respect to such Restricted Common Units so received and, upon such filing,
shall thereafter notify the Company that such Member has made such timely filing
and provide the Company with a copy of such election.

 



40

 

 

Article VI
DISTRIBUTIONS

 

Section 6.1             Distributions.

 

(a)            Distributions. Effective as of the Effective Time, the Board has
caused the Company to adopt a distribution policy in the form attached to this
LLC Agreement as Exhibit D (the “Distribution Policy”), which may be revised or
amended by the Board. Unless prohibited by applicable Law, and except as
otherwise provided in Section 11.3 in the event of a dissolution, distributions
to Members holding Common Units shall be declared by the Managing Member and
paid as determined in good faith by the Managing Member in accordance with the
Distribution Policy from available cash, available borrowings and other funds
legally available therefor, including legally made distributions from available
cash of the Company’s Subsidiaries (in each case, taking into account the
retention of any amounts necessary to satisfy the obligations of the Company and
its Subsidiaries and any applicable restrictions contained in the Company’s or
its Subsidiaries’ then applicable bank financing agreements by which the Company
or its Subsidiaries are bound) (each, an “Ordinary Distribution”). Any Ordinary
Distribution shall be made to the Members as of the close of business on such
record date on a pro rata basis (except that, for the avoidance of doubt, (i) to
the extent any Distribution Catch-Up Payment is then due and payable, such
amount shall first be paid before any Ordinary Distribution is paid pro rata and
(ii) repurchases or redemptions made in accordance with Section 4.1(g) or
payments made in accordance with Section 7.4 or Section 7.8 need not be on a pro
rata basis, as long as such payments are otherwise made in accordance with the
terms of this LLC Agreement), in accordance with the number of Common Units
owned by each Member as of the close of business on such record date; provided,
however, that the Managing Member shall have the obligation to make
distributions as set forth in Sections 6.2 and 11.3(b)(iii); and provided,
further, that, notwithstanding any other provision in this LLC Agreement to the
contrary, no distributions shall be made to any Member to the extent such
distribution would render the Company insolvent. For purposes of this
Section 6.1(a) and Section 6.2(a), insolvent means such distribution would
violate Section 18-607(a) of the Act. Promptly following the declaration of a
distribution pursuant to this Section 6.1, the Managing Member shall give notice
to each Member of the amount and the terms of the distribution and the payment
date thereof. No Restricted Common Unit shall be entitled to receive any
Ordinary Distributions; provided, that, no later than five (5) Business Days
following the Conversion Date with respect to a Restricted Common Unit, for each
Restricted Common Unit for which the Vesting Event has occurred, the Company
shall pay to the holder of such Restricted Common Unit an aggregate amount equal
to the aggregate per Common Unit amount of Ordinary Distributions actually paid
during the Distribution Catch-Up Period relevant to such Restricted Common Unit
(and if any in-kind distribution was made during the Distribution Catch-Up
Period, (which, for the avoidance of doubt, for purposes of this LLC Agreement,
shall not include any transaction subject to Section 4.1(i) hereof) to the
extent feasible (and not requiring any approval (including at PubCo) other than
that of the Managing Member in its capacity as such) identical property, or if
not feasible (or if requiring any such approval) an amount in cash equal to the
greater of the per Common Unit Fair Market Value of such in-kind distribution
(x) at the time such distribution was made and (y) at the time such Distribution
Catch-Up Payment is made) (each such distribution, a “Distribution Catch-Up
Payment”). To the extent that the Conversion Date in respect of a Restricted
Common Unit occurs following the date that an Ordinary Distribution is declared
under this LLC Agreement, but on or after the date such Ordinary Distribution is
paid, such per share Ordinary Distribution shall not be included in the
Distribution Catch-Up Payment, and such holder of such Restricted Common Unit
shall be entitled to receive such Ordinary Distribution when paid to the holders
of Common Units, assuming such holder continues to hold a Common Unit on the
record date with respect to such Ordinary Distribution.

 



41

 

 

 

(b)         Successors. For purposes of determining the amount of distributions
(including Tax Distributions), each Member shall be treated as having made the
Capital Contributions made by, been allocated the net taxable income of the
Company (in accordance with the definition of Tax Amount) allocated to, and
received the distributions made to or received by its predecessors in respect of
any of such Member’s Units.

 

(c)          Distributions In-Kind. Except as otherwise provided in this LLC
Agreement, any distributions may be made in cash or in kind, or partly in cash
and partly in kind, as reasonably determined by the Managing Member. In the
event of any distribution of (i) property in kind or (ii) both cash and property
in kind, each Member shall be distributed its proportionate share of any such
cash so distributed and its proportionate share of any such property so
distributed in kind (based on the Fair Market Value of such property). To the
extent that the Company distributes property in-kind to the Members, the Company
shall be treated as making a distribution equal to the Fair Market Value of such
property for purposes of Section 6.1(a) and such property shall be treated as if
it were sold for an amount equal to its Fair Market Value. Any resulting gain or
loss shall be allocated to the Member’s Capital Accounts in accordance with
Section 5.1 and Section 5.2.

 

Section 6.2           Tax-Related Distributions.

 

(a)           Effective upon the Effective Time, prior to making any other
distributions under this LLC Agreement, on each Tax Distribution Date, unless
prohibited by applicable Law, the Managing Member shall cause the Company, from
available cash, available borrowings and other funds legally available therefor,
including legally made distributions from available cash of the Company’s
Subsidiaries (taking into account any restrictions applicable to tax
distributions contained in the Company’s or its Subsidiaries’ then applicable
bank financing agreements by which the Company or its Subsidiaries are bound)
(collectively, “Cash Available For Tax Distributions”) to make distributions of
cash (each, a “Tax Distribution”) to the Members holding Common Units, pro rata
in proportion to their respective number of Common Units in an amount such that
the Member with the highest Tax Amount per Common Unit receives an amount equal
to such Member’s Tax Amount; provided, that if the amount of Tax Distributions
actually made with respect to a quarter or a Taxable Year is greater than or
less than the Tax Distributions that would have been made under this Section 6.2
for such period based on subsequent tax information and assuming no limitations
based on prohibitions under applicable Law, Cash Available For Tax
Distributions, or insolvency under this Section 6.2 (such limitations, the
“Liquidity Limitations”) (e.g., because the estimated Tax Distributions for a
Taxable Year were greater than or less than the amount calculated based on
actual taxable income for such Taxable Year or because such Tax Distribution
would have rendered the Company insolvent (as defined in Section 6.1(a)), then,
on subsequent Tax Distribution Dates, starting with the next Tax Distribution
Date, and prior to any additional distributions pursuant to Section 6.1, the
Managing Member shall, subject to the Liquidity Limitations, cause the Company
to adjust the next Tax Distribution and subsequent Tax Distributions downward
(but not below zero) or upward (but in any event pro rata in proportion to the
Members’ respective number of Common Units) to reflect such excess or shortfall;
and provided, further, that notwithstanding any other provision in this LLC
Agreement to the contrary, (A) Tax Distributions shall not be required to the
extent any such distribution would render the Company insolvent (as defined in
Section 6.1(a)), and (B) the Managing Member shall not be required to cause the
Company to make any Tax Distributions on any date other than a Tax Distribution
Date. Notwithstanding anything to the contrary contained in this LLC Agreement,
(a) the Managing Member shall make, in its reasonable discretion, equitable
adjustments (downward (but not below zero) or upward) to the Members’ Tax
Distributions (but in any event pro rata in proportion to the Members’
respective number of Common Units) to take into account increases or decreases
in the number of Common Units held by each Member during the relevant period
(including as a result of conversion of any Restricted Common Units into Common
Units in connection with the occurrence of a Vesting Event); provided that no
such adjustments shall be made that would have a material adverse effect on the
Continuing Members without the Continuing Member Representative’s prior written
consent (which consent shall not be unreasonably withheld, conditioned, or
delayed), and (b) no Tax Distributions (or downward (but not below zero) or
upward adjustment to any Tax Distributions) shall be made other than on a pro
rata basis in proportion to the Members’ respective number of Common Units.

 



42

 

 

Section 6.3           Distribution Upon Withdrawal. No withdrawing Member shall
be entitled to receive any distribution or the value of such Member’s Units in
the Company as a result of withdrawal from the Company prior to the liquidation
of the Company, except as provided in this LLC Agreement.

 

Article VII
MANAGEMENT

 

Section 7.1           Managing Member Rights; Member and Officer Duties.

 

(a)           PubCo shall be the sole Managing Member of the Company and,
pursuant to the governing documents of PubCo, the business and affairs of PubCo
shall be managed by or under the direction of the Board. Except as otherwise
required by Law or provided in this LLC Agreement, (i) the Managing Member shall
have full and complete charge of all affairs of the Company, (ii) the management
and control of the Company’s business activities and operations shall rest
exclusively with the Managing Member, and (iii) the Members, other than the
Managing Member (in its capacity as such), shall not participate in the control,
management, direction or operation of the activities or affairs of the Company
and shall have no power to act for or bind the Company. Nothing set forth in
this LLC Agreement shall reduce or restrict the consent rights set forth in the
Investor Rights Agreement, subject to the terms and conditions thereof, or the
rights set forth in the Tax Receivable Agreement, subject to the terms and
conditions thereof.

 

(b)           Except as otherwise required by the Act, no current or former
Member (including a current or former Managing Member) or any current or former
Officer shall be obligated personally for any Liability of the Company solely by
reason of being a Member or, with respect to the Managing Member, acting as
Managing Member of the Company, or, with respect to an Officer, acting in his or
her capacity as an Officer. Notwithstanding anything to the contrary contained
in this LLC Agreement, the failure of the Company to observe any formalities or
requirements relating to the exercise of its powers or management of its
business and affairs under this LLC Agreement or the Act shall not be grounds
for imposing personal liability on the Managing Member for liabilities of the
Company.

 



43

 

 

(c)          In connection with the performance of its duties as the Managing
Member of the Company, the Managing Member (solely in its capacity as such) will
owe to the other Members the same fiduciary duties as it would owe to the
stockholders of a Delaware corporation if it were a member of the board of
directors of such a corporation and the other Members were stockholders of such
corporation. To the extent that, at Law or in equity, any Subsidiary of the
Company or any manager, director (or equivalent), officer, employee or agent of
any Subsidiary of the Company has duties (including fiduciary duties) to the
Company, to a Member (other than the Managing Member) or to any Person who
acquires Units, all such duties (including fiduciary duties) are hereby limited
solely to those expressly set forth in this Agreement (if any), to the fullest
extent permitted by Law. The limitation of duties (including fiduciary duties)
to the Company, each Member (other than the Managing Member) and any Person who
acquires Units set forth in the preceding sentence is approved by the Company,
each Member (other than the Managing Member) and any Person who acquires Units.

 

Section 7.2           Role of Officers.

 

(a)          The Managing Member may appoint, employ or otherwise contract with
any Person for the transaction of the business of the Company or the performance
of services for or on behalf of the Company, and the Managing Member may
delegate to any such Persons such authority to act on behalf of the Company as
the Managing Member may from time to time deem appropriate.

 

(b)          The Officers of the Company as of the Effective Time are set forth
on Exhibit C attached hereto.

 

(c)          The Managing Member shall appoint a Chief Executive Officer who
will be responsible for the general and active management of the business of the
Company and its Subsidiaries. The Chief Executive Officer will report to the
Managing Member and have the general powers and duties of management usually
vested in the office of chief executive officer of a corporation organized under
the DGCL, subject to the terms of this LLC Agreement and as may be prescribed by
the Managing Member, and will have such other powers and duties as may be
reasonably prescribed by the Managing Member or set forth in this LLC Agreement.
The Chief Executive Officer will have the power to execute bonds, mortgages and
other contracts requiring a seal, under the seal of the Company, except where
required or permitted by Law to be otherwise signed and executed, and except
where the signing and execution thereof is delegated by the Managing Member to
some other Officer or agent of the Company.

 

(d)          Except as set forth in this LLC Agreement, the Managing Member may
appoint Officers at any time, and the Officers may include, in addition to the
Chief Executive Officer, a president, one or more vice presidents, a secretary,
one or more assistant secretaries, a chief financial officer, a general counsel,
a treasurer, one or more assistant treasurers, a chief operating officer, an
executive chairman, and any other officers that the Managing Member deems
appropriate. Except as set forth in this LLC Agreement, the Officers will serve
at the pleasure of the Managing Member, subject to all rights, if any, of such
Officer under any contract of employment. Any individual may hold any number of
offices, and an Officer may, but need not, be a Member of the Company. The
Officers will exercise such powers and perform such duties as specified in this
LLC Agreement or as reasonably determined from time to time by the Managing
Member.

 



44

 

 

(e)          Subject to this LLC Agreement and to the rights, if any, of an
Officer under a contract of employment, any Officer may be removed, either with
or without cause, by the Managing Member. Any Officer may resign at any time by
giving written notice to the Managing Member. Any resignation will take effect
at the date of the receipt of that notice or at any later time specified in that
notice and, unless otherwise specified in that notice, the acceptance of the
resignation will not be necessary to make it effective. Any resignation is
without prejudice to the rights, if any, of the Company under any contract to
which the Officer is a party. A vacancy in any office because of death,
resignation, removal, disqualification or any other cause will be filled in the
manner prescribed in this LLC Agreement for regular appointments to that office.

 

Section 7.3           Warranted Reliance by Officers on Others. In exercising
their authority and performing their duties under this LLC Agreement, the
Officers shall be entitled to rely on information, opinions, reports, or
statements of the following Persons or groups unless they have actual knowledge
concerning the matter in question that would cause such reliance to be
unwarranted:

 

(a)          one or more employees or other agents of the Company or its
Subsidiaries whom the Officer reasonably believes to be reliable and competent
in the matters presented; and

 

(b)          any attorney, public accountant, or other Person as to matters
which the Officer reasonably believes to be within such Person’s professional or
expert competence.

 

Section 7.4           Indemnification.

 

(a)          Right to Indemnification. Each Person who was or is made a party or
is threatened to be made a party to or is otherwise subject to or involved in
any Action, by reason of the fact that he, she or it is or was a Member
(including the Managing Member), is or was serving as the Company Representative
(including any “designated individual”) or the Continuing Member Representative
or an officer, manager or director (or equivalent) or, at the discretion of the
Managing Member, any employee or agent, of the Managing Member, the Company or
any of its Subsidiaries, or is or was an officer, manager or director (or
equivalent) or, at the discretion of the Managing Member, any employee or agent,
of the Managing Member, the Company or any of its Subsidiaries serving at the
request of the Managing Member or the Company or any of its Subsidiaries as an
officer, manager or director (or equivalent) or, at the discretion of the
Managing Member, any employee or agent, of another corporation, partnership,
joint venture, limited liability company, trust or other entity or which relates
to or arises out of the property, business or affairs of the Company or any of
its Subsidiaries, including service with respect to an employee benefit plan (an
“Indemnitee”), whether the basis of such Action is alleged action in an official
capacity as a director, manager, officer, employee or agent or in any other
capacity while serving as an officer, manager, director, employee or agent,
shall be indemnified by the Company against all expense, Liability and loss
(including attorneys’ fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid in settlement) reasonably incurred or suffered by such
Indemnitee in connection therewith (“Indemnifiable Losses”); provided, however,
that, such Indemnitee shall not be entitled to indemnification if such
Indemnitee’s conduct constituted fraud or a knowing violation of Law; provided,
further, however, except as provided in Section 7.4(d) with respect to Actions
to enforce rights to indemnification, the Company shall indemnify any such
Indemnitee pursuant to this Section 7.4 in connection with an Action (or part
thereof but excluding any compulsory counterclaim) initiated by such Indemnitee
only if such Action (or part thereof but excluding any compulsory counterclaim)
was authorized by the Board.

 



45

 

 

(b)         Right to Advancement of Expenses. The right to indemnification
conferred in Section 7.4(a) shall include the right to advancement by the
Company of any and all expenses (including attorneys’ fees and expenses)
incurred in participating in or defending any such Action in advance of its
final disposition (an “Advancement of Expenses”); provided, however, that an
Advancement of Expenses incurred by an Indemnitee shall be made pursuant to this
Section 7.4(b) only upon delivery to the Company of an undertaking (an
“Undertaking”), by or on behalf of such Indemnitee, to repay, without interest,
all amounts so advanced if it shall ultimately be determined by final judicial
decision from which there is no further right to appeal (a “Final Adjudication”)
that such Indemnitee is not entitled to be indemnified for such expenses under
this Section 7.4(b). An Indemnitee’s right to an Advancement of Expenses
pursuant to this Section 7.4(b) is not subject to the satisfaction of any
standard of conduct and is not conditioned upon any prior determination that
Indemnitee is entitled to indemnification under Section 7.4(a) with respect to
the related Action or the absence of any prior determination to the contrary.

 

(c)          Contract Rights. The rights to indemnification and to the
Advancement of Expenses conferred in Sections 7.4(a) and (b) shall be contract
rights and such rights shall continue as to an Indemnitee who has ceased to be a
director, manager, officer, employee or agent and shall inure to the benefit of
the Indemnitee’s heirs, estate, executors, administrators and legal
representatives.

 

(d)          Right of Indemnitee to Bring Suit. If a claim under Sections
7.4(a) or (b) is not paid in full by the Company within sixty (60) calendar days
after a written claim has been received by the Company, except in the case of a
claim for an Advancement of Expenses, in which case the applicable period shall
be twenty (20) calendar days, the Indemnitee may at any time thereafter bring
suit against the Company to recover the unpaid amount of the claim. If
successful in whole or in part in any such suit, or in a suit brought by the
Company to recover an Advancement of Expenses pursuant to the terms of an
Undertaking, the Indemnitee shall be entitled to be paid also the expense of
prosecuting or defending such suit. In (i) any suit brought by the Indemnitee to
enforce a right to indemnification under this LLC Agreement (but not in a suit
brought by the Indemnitee to enforce a right to an Advancement of Expenses) it
shall be a defense that, and (ii) any suit brought by the Company to recover an
Advancement of Expenses pursuant to the terms of an Undertaking, the Company
shall be entitled to recover such expenses, without interest, upon a Final
Adjudication that, the Indemnitee has not met any applicable standard for
indemnification set forth in the Act. Neither the failure of the Company
(including its Managing Member or independent legal counsel) to have made a
determination prior to the commencement of such suit that indemnification of the
Indemnitee is proper in the circumstances because the Indemnitee has met the
applicable standard of conduct set forth in the Act, nor an actual determination
by the Company (including the Managing Member or independent legal counsel) that
the Indemnitee has not met such applicable standard of conduct, shall create a
presumption that the Indemnitee has not met the applicable standard of conduct
or, in the case of such a suit brought by the Indemnitee, be a defense to such
suit. In any suit brought by an Indemnitee to enforce a right to indemnification
or to an Advancement of Expenses under this LLC Agreement, or brought by the
Company to recover an Advancement of Expenses under this LLC Agreement pursuant
to the terms of an Undertaking, the burden of proving that the Indemnitee is not
entitled to be indemnified, or to such Advancement of Expenses, shall be on the
Company.

 



46

 

 

(e)         Appearance as a Witness. Notwithstanding any other provision of this
Section 7.4, the Company shall pay or reimburse out of pocket expenses incurred
by any Person entitled to be indemnified pursuant to this Section 7.4 in
connection with such Person’s appearance as a witness or other participation in
an Action at a time when such Person is not a named defendant or respondent in
the Action.

 

(f)          Nonexclusivity of Rights. The rights to indemnification and the
Advancement of Expenses conferred in this Section 7.4 shall not be exclusive of
any other right which a Person may have or hereafter acquire under any Law, this
LLC Agreement, any agreement, any vote of stockholders or disinterested
directors or otherwise. Nothing contained in this Section 7.4 shall limit or
otherwise affect any such other right or the Company’s power to confer any such
other right.

 

(g)         No Duplication of Payments. The Company shall not be liable under
this Section 7.4 to make any payment to an Indemnitee in respect of any
Indemnifiable Losses to the extent that the Indemnitee has otherwise actually
received payment (net of any expenses incurred in connection therewith and any
repayment by the Indemnitee made with respect thereto) under any insurance
policy or from any other source in respect of such Indemnifiable Losses.

 

(h)         Maintenance of Insurance. The Company or PubCo shall maintain
directors’ and officers’ insurance from a financially sound and reputable
insurer (at a minimum, in such amounts as are standard in the industry) to
protect directors and officers of the Company and its Subsidiaries against
Indemnifiable Losses of such Indemnitee, whether or not the Company has the
authority to indemnify such Indemnitee against such Indemnifiable Losses under
this Section 7.4, in each case to the extent available under the directors’ and
officers’ insurance policy of PubCo.

 

Section 7.5          Resignation or Termination of Managing Member. PubCo shall
not, by any means, resign as, cease to be or be replaced as Managing Member
except in compliance with this Section 7.5. No termination or replacement of
PubCo as Managing Member shall be effective unless proper provision is made, in
compliance with this LLC Agreement, so that the obligations of PubCo, its
successor by merger (if applicable) and any new Managing Member and the rights
of all Members under this LLC Agreement and applicable Law remain in full force
and effect. No appointment of a Person other than PubCo (or its successor by
merger, as applicable) as Managing Member shall be effective unless (a) the new
Managing Member executes a joinder to this LLC Agreement and agrees to be bound
by the terms and conditions in this LLC Agreement, and (b) PubCo (or its
successor by merger, as applicable) and the new Managing Member (as applicable)
provide all other Members with contractual rights, directly enforceable by such
other Members against PubCo (or its successor by merger, as applicable) and the
new Managing Member (as applicable), to cause (i) PubCo to comply with all
PubCo’s obligations under this LLC Agreement (including its obligations under
Section 4.6) other than those that must necessarily be taken solely in its
capacity as Managing Member and (ii) the new Managing Member to comply with all
the Managing Member’s obligations under this LLC Agreement.

 



47

 

 

Section 7.6           Reclassification Events of PubCo. If a Reclassification
Event occurs, the Managing Member or its successor as a result of such
Reclassification Event, as the case may be, shall, as and to the extent
necessary, amend this LLC Agreement in compliance with Section 12.1, and enter
into any necessary supplementary or additional agreements, to ensure that,
following the effective date of the Reclassification Event: (a) the exchange
rights of holders of Units set forth in Section 4.6 provide that each Common
Unit (together with the surrender and delivery of one (1) share of Class V
Common Stock) is exchangeable for the same amount and same type of property,
securities or cash (or combination thereof) that one (1) share of Class A Common
Stock becomes exchangeable for or converted into as a result of the
Reclassification Event and (b) PubCo or the successor to PubCo as a result of
such Reclassification Event, as applicable, is obligated to deliver such
property, securities or cash upon such exchange. PubCo shall not consummate or
agree to consummate any Reclassification Event unless the successor Person as a
result of such Reclassification Event, if any, becomes obligated to comply with
the obligations of PubCo (in whatever capacity) under this LLC Agreement.

 

Section 7.7           Transactions between Company and Managing Member. The
Managing Member may cause the Company to contract and deal with the Managing
Member, or any Affiliate of the Managing Member; provided such contracts and
dealings (other than contracts and dealings between the Company and its
Subsidiaries) are on terms comparable to and competitive with those available to
the Company from others dealing at arm’s length or are approved by the Members
or are otherwise approved by the Disinterested Majority.

 

Section 7.8           Certain Costs and Expenses. The Managing Member shall not
be compensated for its services as Managing Member of the Company.  The Company
shall (a) pay, or cause to be paid, all costs, fees, operating expenses and
other expenses of the Company (including the costs, fees and expenses of
attorneys, accountants or other professionals and the compensation of all
personnel providing services to the Company) incurred in pursuing and
conducting, or otherwise related to, the activities of the Company and (b) upon
the good faith determination of the Managing Member, reimburse the Managing
Member for any costs, fees or expenses incurred by it in connection with serving
as the Managing Member. To the extent that the Managing Member determines in
good faith that such expenses are related to the business and affairs of the
Managing Member that are conducted through the Company and/or its Subsidiaries
(including expenses that relate to the business and affairs of the Company
and/or its Subsidiaries and that also relate to other activities of the Managing
Member), the Managing Member may cause the Company to pay or bear such expenses
of the Managing Member, including costs of securities offerings not borne
directly by Members, board of directors compensation and meeting costs, costs of
periodic reports to its stockholders, litigation costs and damages arising from
litigation, accounting and legal costs; provided that the Company shall not pay
or bear any income tax obligations owed by PubCo or the cost of any Tax Benefit
Payment (as defined in the Tax Receivable Agreement) or any amounts owed by
PubCo under the Tax Receivable Agreement; provided, further, that (a) in the
event any cost or expense incurred by the Managing Member is paid by the
Managing Member from the gross proceeds received by PubCo in connection with an
offering, issuance, exercise or conversion of Equity Securities or Debt
Securities and only the net amount of such proceeds is contributed to the
Company, such costs or expenses shall not be reimbursed under this Section 7.8,
and (b) if PubCo is required to reimburse the Sellers for attorneys’ fees, costs
and expenses pursuant to Section 10.2(n) of the Business Combination Agreement,
such attorneys’ fees, costs and expenses shall not be reimbursed under this
Section 7.8.

 



48

 

 

Article VIII
ROLE OF MEMBERS

 

Section 8.1           Rights or Powers. Other than the Managing Member, the
Members, acting in their capacity as Members, shall not have any right or power
to take part in the operation, management or control of the Company or its
business and affairs, transact any business in the Company’s name or to act for
or bind the Company in any way and shall not have any voting rights.
Notwithstanding the foregoing sentence, the Members have all the rights and
powers set forth in this LLC Agreement and, to the extent not inconsistent with
this LLC Agreement, in the Act. Any Member, its Affiliates and its and their
employees, managers, owners, agents, directors and officers may also be an
employee or be retained as an agent of the Company. Nothing in this Article VIII
shall in any way limit any Member’s rights pursuant to, and subject to the terms
and conditions of, the Tax Receivable Agreement or the Investor Rights
Agreement.

 

Section 8.2           Various Capacities. The Members acknowledge and agree that
the Members or their Affiliates will from time to time act in various
capacities, including as a Member or, in the case of PubCo, the Managing Member
or the Company Representative, or, in the case of Series U, the Continuing
Member Representative.

 

Section 8.3           Investment Opportunities. To the fullest extent permitted
by applicable Law, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to (a) any Member (other than Members who are
directors, managers, officers or employees of the Company, PubCo or any of their
respective Subsidiaries, in which case solely acting in their capacity as such),
(b) any of their respective Affiliates (other than the Company, the Managing
Member or any of their respective Subsidiaries), (c) the Sponsor, each
Continuing Member or any of its respective Affiliates (including its respective
investors and equityholders and any associated Persons or investment funds or
any of their respective portfolio companies or investments) or (d) any of the
respective officers, managers, directors, agents, shareholders, members, and
partners of any of the foregoing (each, a “Business Opportunities Exempt
Party”). The Company and each of the Members, on its own behalf and on behalf of
their respective Affiliates and equityholders, hereby renounces any interest or
expectancy of the Company in, or in being offered an opportunity to participate
in, business opportunities that are from time to time presented to any Business
Opportunities Exempt Party and irrevocably waives any right to require any
Business Opportunity Exempt Party to act in a manner inconsistent with the
provisions of this Section 8.3. No Business Opportunities Exempt Party who
acquires knowledge of a potential transaction, agreement, arrangement or other
matter that may be an opportunity for PubCo, the Company or any of their
respective Subsidiaries, Affiliates or equityholders shall have any duty to
communicate or offer such opportunity to the Company and none of PubCo, the
Company or any of their respective Subsidiaries, Affiliates or equityholders
will acquire or be entitled to any interest or participation in any such
transaction, agreement, arrangement or other matter or opportunity as a result
of participation therein by a Business Opportunity Exempt Party. This
Section 8.3 shall not apply to, and no interest or expectancy of the Company is
renounced with respect to, any opportunity offered to any director of PubCo if
such opportunity is expressly offered or presented to, or acquired or developed
by, such Person solely in his or her capacity as a director or officer of the
Company. No amendment or repeal of this Section 8.3 shall apply to or have any
effect on the Liability or alleged Liability of any Business Opportunities
Exempt Party for or with respect to any opportunities of which any such Business
Opportunities Exempt Party becomes aware prior to such amendment or repeal. Any
Person purchasing or otherwise acquiring any interest in any Units shall be
deemed to have notice of and consented to the provisions of this Section 8.3.
Neither the amendment or repeal of this Section 8.3, nor the adoption of any
provision of this LLC Agreement inconsistent with this Section 8.3, shall
eliminate or reduce the effect of this Section 8.3 in respect of any business
opportunity first identified or any other matter occurring, or any cause of
Action that, but for this Section 8.3, would accrue or arise, prior to such
amendment, repeal or adoption. No action or inaction taken by any Business
Opportunities Exempt Party in a manner consistent with this Section 8.3 shall be
deemed to be a violation of any fiduciary or other duty owed to any Person.

 



49

 

 

Article IX
TRANSFERS OF UNITS

 

Section 9.1          Restrictions on Transfer.

 

(a)         No Member shall Transfer all or any portion of its Units, except
Transfers made in accordance with the provisions of Section 9.1(b). If,
notwithstanding the provisions of this Section 9.1(a), all or any portion of a
Member’s Units are Transferred by such Member in violation of this
Section 9.1(a), involuntarily, by operation of Law or otherwise, then without
limiting any other rights and remedies available to the other Parties under this
LLC Agreement, the Transferee of such Units (or portion thereof) shall not be
admitted to the Company as a Member nor be entitled to any rights as a Member
under this LLC Agreement, and the Transferor will continue to be bound by all
obligations under this LLC Agreement. Any attempted or purported Transfer of all
or a portion of a Member’s Units in violation of this Section 9.1(a) shall, to
the fullest extent permitted by Law, be null and void and of no force or effect
whatsoever. The restrictions on Transfer contained in this Article IX shall not
apply to the Transfer of any capital stock of PubCo; provided that (i) no shares
of Class V Common Stock may be Transferred by a Member unless an equal number of
Common Units are Transferred therewith in accordance with this LLC Agreement
(including in respect of those Transfers permitted by Section 9.1(b)), and
(ii) no Common Units may be Transferred by a Member holding Class V Common Stock
unless an equal number of shares of Class V Common Stock are Transferred
therewith in accordance with this LLC Agreement (including in respect of those
Transfers permitted by Section 9.1(b)).

 

(b)         The restrictions contained in Section 9.1(a) shall not apply to any
Transfer (each, a “Permitted Transfer”): (i) in connection with an “Exchange”
made in accordance with the provisions of Section 4.6, (ii) by a Member to PubCo
or any of its wholly-owned Subsidiaries, (iii) by a Member to any of such
Member’s Permitted Transferees, (iv) (A) by one or more Continuing Members to
the Foundation, or (B) by one or more Continuing Members in connection with an
“Exchange” made in accordance with the provisions of Section 4.6 if such
Continuing Member includes in the applicable Exchange Notice its intent to
promptly Transfer, taking into account any Exchange Blackout Period, the shares
of Class A Common Stock received in connection with such Exchange to the
Foundation (so long as such shares of Class A Common Stock are promptly
Transferred, taking into account any Exchange Blackout Period, to the Foundation
following consummation of such Exchange), in the case of (A) and (B), in an
amount not to exceed four percent (4%) of the aggregate number of Common Units
held by the Continuing Members immediately after the Effective Time (the
“Foundation Transfer Amount”, and such Transfer up to the Foundation Transaction
Amount, the “Foundation Transfer”), or (v) after the Continuing Members have
Transferred the Foundation Transfer Amount to the Foundation, any subsequent
Transfer by a Continuing Member to the Foundation or an Affiliate of the Rice
Family that is a tax exempt entity; provided, however, if a Transfer pursuant to
clauses (iii) or (iv) would result in a Change of Control (without taking into
account clause (ii) of the final sentence of the definition thereof) (including
a Transfer to a Permitted Transferee or the Foundation, or a Transfer that
results in the PubCo holding more than 50% of the outstanding Common Units),
such Member must provide the Managing Member with written notice of such
Transfer at least ninety (90) calendar days prior to the consummation of such
Transfer; provided further, that the restrictions contained in this LLC
Agreement will continue to apply to Units after any Permitted Transfer of such
Units, and the Transferees of the Units so Transferred shall agree in writing to
be bound by the provisions of this LLC Agreement. In the case of a Permitted
Transfer of any Common Units by a Continuing Member, such Transferring Member
shall be required to Transfer an equal number of shares of Class V Common Stock
corresponding to the number of such Member’s Common Units that were Transferred
in the transaction to such Transferee. All Permitted Transfers are subject to
the additional limitations set forth in Section 9.1(c).

 



50

 

 

(c)          In addition to any other restrictions on Transfer contained in this
Article IX, in no event may any Transfer or assignment of Units by any Member be
made (i) to any Person who lacks the legal right, power or capacity to own
Units; (ii) if such Transfer would (A) be considered to be effected on or
through an “established securities market” or a “secondary market or the
substantial equivalent thereof” as such terms are used in Treasury Regulations
Section 1.7704-1, (B) result in the Company having more than 100 partners,
within the meaning of Treasury Regulations Section 1.7704-1(h) (determined
taking into account the rules of Treasury Regulations Section 1.7704-1(h)(3)),
(C) cause the Company to be treated as a “publicly traded partnership” within
the meaning of Section 7704 of the Code or to be treated as an association
taxable as a corporation pursuant to the Code, or (D) cause the Company to have
a withholding obligation under Section 1446(f) of the Code; (iii) if such
Transfer would cause the Company to become, with respect to any employee benefit
plan subject to Title I of ERISA, a “party-in-interest” (as defined in Section 3
(14) of ERISA) or a “disqualified person” (as defined in Section 4975(e)(2) of
the Code); (iv) if such Transfer would, in the opinion of counsel to the
Company, cause any portion of the assets of the Company to constitute assets of
any employee benefit plan pursuant to the Plan Asset Regulations or otherwise
cause the Company to be subject to regulation under ERISA; (v) if such Transfer
requires the registration of such Units issued upon any exchange of such Units,
pursuant to any applicable U.S. federal or state securities Laws; or (vi) if
such Transfer subjects the Company to regulation under the Investment Company
Act or the Investment Advisors Act of 1940. Any attempted or purported Transfer
of all or a portion of a Member’s Units in violation of this
Section 9.1(c) shall be null and void and of no force or effect whatsoever.

 

Section 9.2           Notice of Transfer. Other than in connection with
Transfers made pursuant to Section 4.6, each Member shall, after complying with
the provisions of this LLC Agreement, but prior to any Transfer of Units, give
written notice to the Company and the other Members of such proposed Transfer.
Each such notice shall describe the manner and circumstances of the Transfer.

 



51

 

 

Section 9.3           Transferee Members. A Transferee of Units pursuant to this
Article IX shall have the right to become a Member only if (a) the requirements
of this Article IX are met, (b) such Transferee executes a joinder in the form
attached to this LLC Agreement as Exhibit E, (c) such Transferee represents that
the Transfer was made in accordance with all applicable securities Laws, (d) the
Transferor or Transferee shall have reimbursed the Company for all reasonable
and documented out-of-pocket expenses (including attorneys’ fees and expenses)
of any Transfer or proposed Transfer of a Member’s Interest, whether or not
consummated (excluding (i) any Transfer pursuant to Section 4.6, and (ii) the
Foundation Transfer), and (e) if such Transferee or his or her spouse is a
resident of a community property jurisdiction, then such Transferee’s spouse
shall also execute an instrument reasonably satisfactory to the Managing Member
agreeing to be bound by the terms and provisions of this LLC Agreement to the
extent of his or her community property or quasi-community property interest, if
any, in such Member’s Units. Unless agreed to in writing by the Managing Member,
the admission of a Member shall not result in the release of the Transferor from
any Liability as of the date of transfer that the Transferor may have to each
remaining Member or to the Company under this LLC Agreement or any other
contract between the Managing Member, the Company or any of its Subsidiaries, on
the one hand, and such Transferor or any of its Affiliates, on the other hand.
Written notice of the admission of a Member shall be sent promptly by the
Company to each remaining Member.

 

Section 9.4            Legend. Each certificate representing a Unit, if any,
will be stamped or otherwise imprinted with a legend in substantially the
following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 

THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

 

THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF UTZ BRANDS HOLDINGS, LLC, DATED AS OF AUGUST 28, 2020, AMONG THE MEMBERS
LISTED THEREIN, AS IT MAY BE AMENDED, SUPPLEMENTED AND/OR RESTATED FROM TIME TO
TIME IN ACCORDANCE WITH SUCH AGREEMENT (COPIES OF WHICH ARE ON FILE WITH THE
SECRETARY OF THE COMPANY AND SHALL BE PROVIDED FREE OF CHARGE TO ANY MEMBER
MAKING A REQUEST THEREFOR), AND NO TRANSFER OF THESE SECURITIES WILL BE VALID OR
EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED.”

 



52

 

 

Article X
ACCOUNTING

 

Section 10.1        Books of Account. The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which complete and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.

 

Section 10.2        Tax Elections. The Company Representative shall cause the
Company and any eligible Subsidiary to make an election (or continue a
previously made election) pursuant to Section 754 of the Code (and any analogous
provision of any applicable state, local or non-U.S. Law) for the Taxable Year
that includes the date hereof and for each Taxable Year in which an Exchange
occurs, shall not thereafter revoke any such election and shall make a new
election pursuant to Section 754 of the Code to the extent necessary following
any “termination” of the Company or the Subsidiary, as applicable, under
Section 708 of the Code. In addition, the Company shall make the following
elections on the appropriate forms or tax returns:

 

(i)           to adopt the Fiscal Year as the Company’s Taxable Year, if
permitted under the Code;

 

(ii)          to adopt the accrual method of accounting for U.S. federal income
tax purposes;

 

(iii)         to elect to amortize the organizational expenses of the Company as
permitted by Section 709(b) of the Code; and

 

(iv)        except as otherwise provided in this LLC Agreement, any other
election the Company Representative may deem appropriate and in the best
interests of the Company.

 

Section 10.3        Tax Returns; Information.

 

(a)         The Company Representative shall arrange for the preparation and
timely filing of all income and other tax and informational returns of the
Company. The Company shall prepare and deliver (or cause to be prepared and
delivered) to each Person who was a Member at any time during the relevant
quarter of the relevant Taxable Year reasonable quarterly estimates of such
Member’s state tax apportionment information and the allocations to such Member
of taxable income, gains, losses, deductions or credits for such Taxable Year
for U.S. federal, and applicable state and local, income tax reporting purposes
at least fifteen (15) days prior to the individual or corporate quarterly
estimate payment deadline for U.S. federal income taxes for calendar year filers
(whichever is earlier). As promptly as reasonably practicable following the end
of each Taxable Year, the Company shall prepare and deliver (or cause to be
prepared and delivered) to each Person who was a Member at any time during such
Taxable Year (i) an estimated IRS Schedule K-1 (and any similar form prescribed
for applicable state and local income tax purposes) or similar documents with
such information of the Company and all relevant information regarding the
Company reasonably necessary for the Members to estimate their taxable income
for such Taxable Year, and (ii) in no event later than forty-five (45) days
prior to the individual or corporate filing deadline (with extensions) for U.S.
federal income taxes for calendar year filers (whichever is earlier), a final
IRS Schedule K-1 (and any similar form prescribed for applicable state and local
income tax purposes) and all relevant information regarding the Company
reasonably necessary for the Members to file their tax returns on a timely basis
(including extensions) for such Taxable Year. The Company shall use commercially
reasonable efforts to furnish to each Member and former Member, as soon as
reasonably practicable after an applicable request, all information relating to
the Company and in the Company’s possession reasonably requested by such Member
and that is reasonably necessary for such Member to prepare and file its own tax
returns and pay its own taxes or make distributions to its members in order for
them to pay their taxes (including copies of the Company’s federal, state and
local income tax returns). Each Member and former Member shall furnish to the
Company all pertinent information in its possession that is reasonably necessary
to enable the Company’s tax returns to be prepared and filed. Each Member
further agrees (including with respect to the Taxable Year that such Member
becomes a former Member) that such Member shall notify the Company and consult
with the Company regarding a position on its tax return in the event such Member
intends to file its tax returns in a manner that is inconsistent with the
Schedule K-1 or other statements furnished by the Company to such Member for
purposes of preparing tax returns.

 



53

 

 

(b)          In addition to each Member’s rights to information pursuant to and
in accordance with Section 18-305 of the Act, each Member shall be entitled to
examine, either directly or through its representatives, the books and records
of the Company or any of its Subsidiaries at the principal office of the Company
or such other location as the Managing Member shall reasonably approve during
normal business hours for any purpose reasonably related to such Member’s
interest as a Member of the Company with the information to which such Member
shall be entitled about the Company or any of its Subsidiaries being the same
information to which a stockholder of a Delaware corporation would have with
respect to such corporation; provided that, in any event, the Managing Member
has a right to keep confidential from the Members certain information in
accordance with Section 18-305 of the Act.

 

Section 10.4         Company Representative.

 

(a)          PubCo is hereby designated as the Company Representative. In
addition, PubCo is hereby authorized to designate or remove any other Person
selected by PubCo as the Company Representative; provided that all actions taken
by the Company Representative pursuant to this Section 10.4 shall be subject to
the overall oversight and authority of the Board. For each Taxable Year in which
the Company Representative is an entity, the Company shall appoint the
“designated individual” identified by the Company Representative and approved by
the Board to act on its behalf in accordance with the applicable Treasury
Regulations or analogous provisions of state or local Law. Each Member hereby
expressly consents to such designations and agrees to take, and that the
Managing Member is authorized to take (or cause the Company to take), such other
actions as may be necessary or advisable pursuant to Treasury Regulations or
other Internal Revenue Service or Treasury guidance or state or local Law to
cause such designations or evidence such Member’s consent to such designations,
including removing any Person designated as the Company Representative
(including any “designated individual”) prior to the date of this LLC Agreement.

 



54

 

 

(b)          Subject to this Section 10.4, the Company Representative shall have
the sole authority to act on behalf of the Company in connection with, make all
relevant decisions regarding application of, and to exercise the rights and
powers provided for in the BBA Rules, including making any elections under the
BBA Rules or any decisions to settle, compromise, challenge, litigate or
otherwise alter the defense of any Action, audit or examination before the
Internal Revenue Service or any other tax authority (each an “Audit”), and to
expend Company funds for professional services and other expenses reasonably
incurred in connection therewith. Subject to the provisions of Section 10.4(d),
the Company Representative will have sole discretion to determine whether the
Company (either on its own behalf or on behalf of the Members) will contest or
continue to contest any tax deficiencies assessed or proposed to be assessed by
any tax authority; provided, that, except as provided in Section 10.4(h), the
Company Representative shall obtain the prior written consent of the Continuing
Member Representative (which consent shall not be unreasonably withheld, delayed
or conditioned) before (i) except as otherwise provided in Section 9.1(j) of the
Business Combination Agreement, making an election under Section 6226(a) of the
Code (or any analogous provision of state or local Law) (a “Push-Out Election”)
or (ii) taking any material action under the BBA Rules that would reasonably be
expected to have a disproportionate (compared to PubCo) and material adverse
effect on the Continuing Members, in the case of clauses (i) and (ii), for so
long as the Continuing Members and their Permitted Transferees Beneficially Own
Economic Interests (as each such term is defined in the Investor Rights
Agreement) (in the Company and PubCo, without duplication) representing more
than 50% of the Economic Interests (as defined in the Investor Rights Agreement)
held by the Continuing Members immediately after the Effective Time (excluding
for these purposes from both the percentage Beneficially Owned immediately after
the Effective Time and percentage then Beneficially Owned at any time, the
Foundation Transfer Amount, from and after the occurrence of the Foundation
Transfer).

 

(c)          The Company Representative is authorized, to the extent permissible
under applicable Law, to cause the Company to pay any imputed underpayment of
taxes and any related interest, penalties and additions to tax determined in
accordance with Code Section 6225 that may from time to time be required to be
made under Code Section 6232 and to pay any similar amounts arising under state,
local, or foreign tax Laws (together, “Imputed Tax Underpayments”). Imputed Tax
Underpayments also shall include any imputed underpayment within the meaning of
Code Section 6225 (any similar amounts arising under state, local, or foreign
tax Laws) paid (or payable) by any entity treated as a partnership for U.S.
federal income tax purposes in which the Company holds (or has held) a direct or
indirect interest other than through entities treated as corporations for U.S.
federal income tax purposes to the extent that the Company bears the economic
burden of such amounts, whether by Law or contract. To the extent permissible
under applicable Law, the Company Representative may cause the Company to
allocate the amount of any Imputed Tax Underpayment among the Members (including
any former Members) in an equitable manner, taking into account, among other
factors, the magnitude of the Imputed Tax Underpayment, the nature of the tax
items that are the subject of the adjustment giving rise to the Imputed Tax
Underpayment, the classification of the Members for U.S. federal income tax
purposes, and the Persons who received (and the proportions in which they
received) the benefits of the activities that gave rise to that Imputed Tax
Underpayment. To the extent that the Company Representative elects to cause the
Company to pay an Imputed Tax Underpayment, the Company Representative shall use
commercially reasonable efforts to pursue available procedures under applicable
Law to reduce such Imputed Tax Underpayment on account of its Members’ (or any
of the Members’ direct or indirect beneficial owners’) tax status, with any
corresponding reduction being credited to the applicable Member for purposes of
allocating such Imputed Tax Underpayment among the relevant Members or former
Members to the extent relevant.

 



55

 

 

(d)          Without limiting the foregoing, the Company Representative shall
give prompt written notice to the Continuing Member Representative of the
commencement of any income tax Audit of the Company or any of its Subsidiaries
that would reasonably be expected to have a material adverse effect on the
Continuing Members, other than any Audit that is the subject of
Section 9.1(e) of the Business Combination Agreement to the extent that such
Audit is governed by such provisions of the Business Combination Agreement (any
such Audit that is not the subject of Section 9.1(e) of the Business Combination
Agreement, a “Specified Audit”). The Company Representative shall (i) keep the
Continuing Member Representative reasonably informed of the material
developments and status of any such Specified Audit, (ii) permit the Continuing
Member Representative (or its designee) to participate (including using separate
counsel), in each case at the Continuing Members’ sole cost and expense, in any
such Specified Audit to the extent such Specified Audit would reasonably be
expected to affect the Continuing Members or their owners, and (iii) promptly
notify the Continuing Member Representative of receipt of a notice of a final
partnership adjustment (or equivalent under applicable Laws) or a final decision
of a court or IRS Appeals panel (or equivalent body under applicable Laws) with
respect to such Specified Audit. The Company Representative or the Company shall
promptly provide the Continuing Member Representative with copies of all
material correspondence between the Company Representative or the Company (as
applicable) and any Governmental Entity in connection with such Specified Audit
and shall give the Continuing Member Representative a reasonable opportunity to
review and comment on any material, non-ministerial correspondence, submission
(including settlement or compromise offers) or filing in connection with any
such Specified Audit. For so long as the Continuing Members and their Permitted
Transferees Beneficially Own Economic Interests (as each such term is defined in
the Investor Rights Agreement) (in the Company and PubCo, without duplication)
representing more than 50% of the Economic Interests (as defined in the Investor
Rights Agreement) held by the Continuing Members immediately after the Effective
Time (excluding for these purposes from both the percentage Beneficially Owned
immediately after the Effective Time and percentage then Beneficially Owned at
any time, the Foundation Transfer Amount, from and after the occurrence of the
Foundation Transfer), the Company Representative shall not (and the Company
shall not (and shall not authorize the Company Representative to)) settle,
compromise or abandon any Specified Audit in a manner that would reasonably be
expected to have a disproportionate (compared to PubCo) and material adverse
effect on the Continuing Members without the Continuing Member Representative’s
prior written consent (which consent shall not be unreasonably withheld, delayed
or conditioned). The obligations of the Company and the Company Representative
under this Section 10.4(d) with respect to any Specified Audit affecting
Continuing Members as a result of their prior ownership of Units shall continue
after the Continuing Members Transfer any or all of such Units.

 

(e)          If the Company Representative causes the Company to make a Push-Out
Election, each Member who was a Member of the Company for U.S. federal income
tax purposes for the “reviewed year” (within the meaning of Code
Section 6225(d)(1) or similar concept under applicable state, local, or non-U.S.
Law), shall take any adjustment to income, gain, loss, deduction, credit or
otherwise (as determined in the notice of final partnership adjustment or
similar concept under applicable state, local, or non-U.S. Law) into account as
provided for in Code Section 6226(b) (or similar concept under applicable state,
local, or non-U.S. Law). The Company shall consult in good faith with the
Continuing Member Representative with respect to any material tax election with
respect to the Company that could reasonably be expected to have an adverse
effect on the Continuing Members.

 



56

 

 

 

(f)            Promptly following the written request of the Company
Representative, the Company shall, to the fullest extent permitted by Law,
reimburse and indemnify the Company Representative (including, for the avoidance
of doubt, any “designated individual”) for all reasonable expenses, including
reasonable legal and accounting fees, claims, liabilities, losses and damages
incurred by the Company Representative in connection with the exercise of its
rights and fulfillment of its duties under this Section 10.4, absent willful
breach, bad faith, gross negligence or willful misconduct on the part of the
Company Representative or any “designated individual”. Nothing in this LLC
Agreement will be construed to restrict the Company or the Company
Representative from engaging an accounting firm or legal counsel to assist the
Company Representative in discharging its duties under this LLC Agreement.

 

(g)            Each Member agrees to cooperate in good faith with the Company
Representative and to do or refrain from doing any or all things reasonably
requested by the Company Representative with respect to this Section 10.4,
including timely providing any information reasonably necessary or advisable for
the Company Representative to comply with its obligations under Section 10.4(c),
that is or are reasonably necessary or advisable to reduce the amount of any
tax, interest, penalties or similar amounts the cost of which is (or would
otherwise be) borne by the Company (directly or indirectly) or to make any
election permitted by this LLC Agreement and the Code or other relevant tax Law
unless such Member is restricted from providing such information under any
applicable Law or contract. Each Member acknowledges that any action taken by
the Company Representative in its capacity as such may be binding upon such
Members and that such Member shall not independently act with respect to Audits
affecting the Company or its Subsidiaries (but the Continuing Member shall in
all events retain all rights provided to it under this LLC Agreement, including
but not limited to Section 10.4(d)). Notwithstanding anything to the contrary
contained in this LLC Agreement, no provision of this LLC Agreement shall
require, or give any Person the right to require, PubCo to file any amended tax
return.

 

(h)            Notwithstanding anything to the contrary contained in this LLC
Agreement, in the event of any conflict between Section 9.1 of the Business
Combination Agreement and this LLC Agreement, Section 9.1 of the Business
Combination Agreement shall control. The Company, the Company Representative,
the Managing Member, and the Members hereby acknowledge and agree to the
foregoing sentence and expressly agree to be bound by the terms of Section 9.1
of the Business Combination Agreement, including that with respect to any Audit
of the Company or any of its Subsidiaries for any taxable period ending before
or including the date of the Effective Time and for which a Push-Out Election is
available, all such available elections shall be made in accordance with
applicable Laws.

 

(i)            This Section 10.4 shall be interpreted to apply to Members and
former Members and shall survive the Transfer of a Member’s Units and the
termination, dissolution, liquidation and winding up of the Company and, for
this purpose to the extent not prohibited by applicable Law, the Company shall
be treated as continuing in existence.

 



57

 

 

Section 10.5          Withholding Tax Payments and Obligations.

 

(a)            If the Company or any other Person in which the Company holds an
interest is required by Law to withhold or to make tax payments on behalf of or
with respect to any Member, or the Company is subjected to tax itself (including
any amounts withheld from amounts directly or indirectly payable to the Company
or to any other Person in which the Company holds an interest) by reason of the
status of any Member as such or that is specifically attributable to a Member
(including federal, state, local or foreign withholding, personal property,
unincorporated business or other taxes, the amount of any Imputed Tax
Underpayments allocated to a Member in accordance with Section 10.4, and any
interest, penalties, additions to tax, and expenses related to any such amounts)
(“Tax Advances”), the Managing Member may cause the Company to withhold such
amounts and cause the Company to make such tax payments as so required, and each
Member hereby authorizes the Company to do so. All Tax Advances made on behalf
of a Member shall be repaid by reducing the amount of the current or next
succeeding Tax Distribution or Tax Distributions and, if applicable, the
proceeds of liquidation that would otherwise have been made to such Member under
this LLC Agreement; provided, that if a Tax Advance is made on behalf of a
former Member, then such former Member shall indemnify and hold harmless the
Company for the entire amount of such Tax Advance. For all purposes of this LLC
Agreement, such Member shall be treated as having received the amount of the
distribution, if applicable, that is equal to the Tax Advance at the time of
such Tax Advance and (if applicable) as having paid such Tax Advance to the
relevant taxing jurisdiction. Notwithstanding the foregoing, to the extent that
the aggregate amount of Tax Advances for any period made on behalf of a Member
exceeds the actual Tax Distributions that would have otherwise been made to such
Member during the fifteen (15) months following such Tax Advances, then such
Member shall indemnify and hold harmless the Company for the entire amount of
such excess (which has not offset Tax Distributions pursuant to this
Section 10.5); provided, that such indemnification obligation shall be the
several obligation of such Member and shall not be treated as Capital
Contributions. For the avoidance of doubt, any income taxes, penalties,
additions to tax and interest payable by the Company or any fiscally transparent
entity in which the Company owns an interest shall be treated as specifically
attributable to the Members and shall be allocated among the Members such that
the burden of (or any diminution in distributable proceeds resulting from) any
such amounts is borne by those Members to whom such amounts are specifically
attributable (whether as a result of their status, actions, inactions or
otherwise, including pursuant to an allocation made under Section 10.4(c)), in
each case as reasonably determined by the Company Representative.

 

(b)            This Section 10.5 shall be interpreted to apply to Members and
former Members and shall survive the Transfer of a Member’s Units and the
termination, dissolution, liquidation and winding up of the Company and, for
this purpose to the extent not prohibited by applicable Law, the Company shall
be treated as continuing in existence.

 

Article XI

DISSOLUTION

 

Section 11.1      Liquidating Events. The Company shall dissolve and commence
winding up and liquidating upon the first to occur of the following (each, a
“Liquidating Event”):

 

(a)            the sale of all or substantially all of the assets of the
Company;

 



58

 

 

(b)            the determination of the Managing Member to dissolve the Company;

 

(c)            the termination of the legal existence of the last remaining
Member of the Company or the occurrence of any other event which terminates the
continued membership of the last remaining Member in the Company unless the
Company is continued without dissolution in a manner permitted by this LLC
Agreement or the Act; and

 

(d)            the entry of a decree of judicial dissolution under
Section 18‒802 of the Act.

 

The Liquidating Events described in clauses (a) and (b) above are subject to the
consent rights set forth in Section 2.2 of the Investor Rights Agreement (if
any, applicable to such Liquidating Event), subject to the terms and conditions
thereof.

 

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event. In the event of a dissolution pursuant to
Section 11.1, the relative economic rights of each class of Units immediately
prior to such dissolution shall be preserved to the greatest extent practicable
with respect to distributions made to Members pursuant to Section 11.3 in
connection with such dissolution, taking into consideration tax and other legal
constraints that may adversely affect one or more Members and subject to
compliance with applicable Laws, unless, with respect to any class of Units,
holders of at least seventy-five percent (75%) of the Units of such class
consent in writing to a treatment other than as described above; provided that
unless and until a Vesting Event has occurred with respect to the Restricted
Common Units (including a Vesting Event as a result of such Liquidating Event),
and in which case, solely with respect to that portion of the Restricted Common
Units to which such Vesting Event relates, the Restricted Common Units shall not
have any economic rights under this LLC Agreement.

 

Section 11.2     Bankruptcy. For purposes of this LLC Agreement, the
“bankruptcy” of a Member shall mean the occurrence of any of the following:
(a) (i) any Governmental Entity shall take possession of any substantial part of
the property of that Member or shall assume control over the affairs or
operations thereof, or (ii) a receiver or trustee shall be appointed, or a writ,
order, attachment or garnishment shall be issued with respect to any substantial
part thereof, and such possession, assumption of control, appointment, writ or
order shall continue for a period of ninety (90) consecutive days, (b) a Member
shall (i) admit in writing its inability to pay its debts when due, or make an
assignment for the benefit of creditors, (ii) apply for or consent to the
appointment of any receiver, trustee or similar officer or for all or any
substantial part of its property or (iii) institute (by petition, application,
answer, consent or otherwise) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debts, dissolution, liquidation, or similar
proceeding under the Laws of any jurisdiction or (c) a receiver, trustee or
similar officer shall be appointed for such Member or with respect to all or any
substantial part of its property without the application or consent of that
Member, and such appointment shall continue undischarged or unstayed for a
period of ninety (90) consecutive days or any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceedings shall be instituted (by petition, application or otherwise)
against that Member and shall remain undismissed for a period of ninety (90)
consecutive days.

 



59

 

 

Section 11.3           Procedure.

 

(a)            In the event of the dissolution of the Company for any reason,
the Managing Member (or in the event that there is no Managing Member or the
Managing Member is in bankruptcy, any Person selected by the majority of Members
holding Common Units) shall commence to wind up the affairs of the Company and,
subject to Section 11.4(a), the Managing Member shall have full right to
determine in good faith the time, manner and terms of any sale or sales of the
property or other assets pursuant to such liquidation, having due regard to the
activity and condition of the relevant market and general financial and economic
conditions. The Members shall continue to share Profits and Losses during the
period of liquidation in the same manner and proportion as immediately prior to
the Liquidating Event. The Company shall engage in no further business except as
may be necessary to preserve the value of the Company’s assets during the period
of dissolution and liquidation.

 

(b)            Following the allocation of all Profits and Losses as provided in
Article V, the net proceeds of the liquidation and any other funds of the
Company shall be distributed in the following order of priority:

 

(i)            First, to the payment and discharge of all expenses of
liquidation and discharge of all of the Company’s Liabilities to creditors
(whether third parties or, to the fullest extent permitted by law, Members), in
the order of priority as provided by Law, except any obligations to the Members
in respect of their Capital Accounts or liabilities under 18-601 or 18-604 of
the Act;

 

(ii)           Second, to set up such cash reserves which the Managing Member
reasonably deems necessary for contingent, conditional or unmatured Liabilities
or future payments described in this Section 11.3(b) (which reserves when they
become unnecessary shall be distributed in accordance with the provisions of
clause (iii), below); and

 

(iii)          Third, the balance to the Members in accordance with
Section 6.1(a).

 

(c)            Except as provided in Section 11.4(b), no Member shall have any
right to demand or receive property other than cash upon dissolution and
termination of the Company.

 

(d)            Upon the completion of the liquidation of the Company and the
distribution of all Company funds, the Company shall terminate and the Managing
Member shall have the authority to execute and record a certificate of
cancellation of the Company, as well as any and all other documents required to
effectuate the dissolution and termination of the Company.

 

(e)            Prior to the distribution of the proceeds of the liquidation and
any other funds of the Company in liquidation, a proper accounting shall be made
from the date of the last previous accounting to the date of dissolution, and a
final allocation of all items of income, gain, loss, deduction and credit in
accordance with Article V shall be made in such a manner that, immediately
before distribution of assets pursuant to Section 11.3(b)(iii), the positive
balance of the Capital Account of each Member shall, to the greatest extent
possible, be equal to the net amount that would so be distributed to such Member
(and any non-cash assets to be distributed will first be written up or down to
their Fair Market Value, thus creating hypothetical gain or loss (if any), which
resulting hypothetical gain or loss shall be allocated to the Members’ Capital
Accounts in accordance with the requirements of Treasury Regulation
Section 1.704-1(b) and other applicable provisions of the Code and this LLC
Agreement).

 



60

 

 

Section 11.4     Rights of Members.

 

(a)            Each Member irrevocably waives any right that it may have to
maintain an action for partition with respect to the property of the Company.

 

(b)            Except as otherwise provided in this LLC Agreement, (i) each
Member shall look solely to the assets of the Company for the return of its
Capital Contributions, and (ii) no Member shall have priority over any other
Member as to the return of its Capital Contributions, distributions or
allocations, except with respect to the Distribution Catch-Up Payment as
provided in Section 6.1(a). The right to a return of Capital Contributions shall
be solely to the extent set forth in this LLC Agreement.

 

Section 11.5     Notices of Dissolution. In the event a Liquidating Event
occurs, the Company shall, within thirty (30) days thereafter, (a) provide
written notice thereof to each of the Members and to all other parties with whom
the Company regularly conducts business (as reasonably determined by the
Managing Member), and (b) comply, in a timely manner, with all filing and notice
requirements under the Act or any other applicable Law.

 

Section 11.6     Reasonable Time for Winding Up. A reasonable time shall be
allowed for the orderly winding up of the business and affairs of the Company
and the liquidation of its assets in order to minimize any losses that might
otherwise result from such winding up.

 

Section 11.7     No Deficit Restoration. No Member shall be personally liable
for a deficit Capital Account balance of that Member, it being expressly
understood that the distribution of liquidation proceeds shall be made solely
from existing Company assets.

 

Article XII

GENERAL

 

Section 12.1     Amendments; Waivers.

 

(a)            Except as otherwise provided in this LLC Agreement, the terms and
provisions of this LLC Agreement may be altered, modified or amended (including
by means of merger, consolidation or other business combination to which the
Company is a party) only with the approval of the Managing Member; provided,
that no alteration, modification or amendment shall be effective until written
notice has been provided to the Members, and, for the avoidance of doubt, any
Member, shall have the right to file an Exchange Notice prior to the
effectiveness of such alteration, modification or amendment with respect to all
of such Member’s remaining Common Units; provided, further, that no amendment to
this LLC Agreement may (w) disproportionately and adversely affect a Member or
remove a right or privilege granted to a Member, without such Member’s prior
written consent (provided that the creation or issuance of any new Unit or
Equity Security of the Company permitted pursuant to Section 4.1 and Section 4.3
and any amendments or modifications to this LLC Agreement to the extent
necessary to reflect such creation or issuance shall not be deemed to
disproportionately and adversely affect a Member or remove a right or privilege
specifically granted to a Member in any event); or (x) modify the limited
liability of any Member, or increase the Liabilities of any Member, in each
case, without the prior written consent of each such affected Member; or
(y) alter or change any rights, preferences or privileges of any Units in a
manner that is different or prejudicial relative to any other Units in the same
class of Units, without the prior written consent of each such affected Member;
or (z) modify the requirement that any action, election, decision or
determination that is required to be approved or made by the Disinterested
Majority (including in respect of Section 4.6) be so approved or made by the
Disinterested Majority, without the prior written approval of the Disinterested
Majority serving on the Board at such time as such modification is proposed to
be made.

 



61

 

 

(b)            Notwithstanding the foregoing clause (a), the Managing Member,
acting alone, may amend this LLC Agreement, including Exhibit A, (i) to reflect
the admission of new Members, Transfers of Units, the issuance of additional
Units, in each case in accordance with the terms of this LLC Agreement, and,
subject to Section 12.1(a), subdivisions or combinations of Units made in
accordance with Section 4.1(h) and (ii) as necessary, and solely to the extent
necessary, based on the reasonable written advice of legal counsel or a
qualified tax advisor (including any nationally recognized accounting firm) to
the Company, to avoid the Company being classified as a “publicly traded
partnership” within the meaning of Section 7704(b) of the Code.

 

(c)            No waiver of any provision or default under, nor consent to any
exception to, the terms of this LLC Agreement shall be effective unless in
writing and signed by the Party to be bound and then only to the specific
purpose, extent and instance so provided.

 

Section 12.2     Further Assurances. Each Party agrees that it will from time to
time, upon the reasonable request of another Party, execute such documents and
instruments and take such further action as may be reasonably required to carry
out the provisions of this LLC Agreement. The consummation of Transfers,
Exchanges and issuances of Equity Securities pursuant to this LLC Agreement
shall be subject to, and conditioned on, the completion of any required
regulatory filings with any applicable Governmental Entity (or the termination
or expiration of any waiting period in connection therewith), including the
expiration or termination of the applicable waiting period, if any, under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, to the extent required in
connection with such Transfer, Exchange or issuance. The Members shall
reasonably cooperate in connection with any such filing.

 

Section 12.3     Successors and Assigns. All of the terms and provisions of this
LLC Agreement shall be binding upon the Parties and their respective successors
and assigns, but shall inure to the benefit of and be enforceable by the
successors and assigns of any Member only to the extent that they are permitted
successors and assigns pursuant to the terms of this LLC Agreement. No Party may
assign its rights under this LLC Agreement except as permitted pursuant to this
LLC Agreement, including assignment of such rights to a Permitted Transferee and
a Transferee of Units pursuant to and in accordance with Section 9.3.

 

Section 12.4     Entire Agreement. This LLC Agreement, together with all
Exhibits and Schedules to this LLC Agreement, the Business Combination
Agreement, the Investor Rights Agreement, the Tax Receivable Agreement and all
other Ancillary Agreements (as such term is defined in the Business Combination
Agreement), constitute the entire agreement among the Parties with respect to
the subject matter hereof and thereof and supersede all prior and
contemporaneous agreements, understandings and discussions, whether oral or
written, relating to such subject matter in any way and there are no warranties,
representations or other agreements between the Parties in connection with such
subject matter except as set forth in this LLC Agreement and therein.

 



62

 

 

Section 12.5     Rights of Members Independent. The rights available to the
Members under this LLC Agreement and at Law shall be deemed to be several and
not dependent on each other and each such right accordingly shall be construed
as complete in itself and not by reference to any other such right. Any one or
more and/or any combination of such rights may be exercised by a Member and/or
the Company from time to time and no such exercise shall exhaust the rights or
preclude another Member from exercising any one or more of such rights or
combination thereof from time to time thereafter or simultaneously.

 

Section 12.6     Governing Law; Waiver of Jury Trial; Jurisdiction. The Law of
the State of Delaware shall govern (a) all Actions, claims or matters related to
or arising from this LLC Agreement (including any tort or non-contractual
claims) and (b) any questions concerning the construction, interpretation,
validity and enforceability of this LLC Agreement, and the performance of the
obligations imposed by this LLC Agreement, in each case without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
Law of any jurisdiction other than the State of Delaware. EACH PARTY TO THIS LLC
AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION
BROUGHT TO RESOLVE ANY DISPUTE BETWEEN OR AMONG ANY OF THE PARTIES (WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF, CONNECTED WITH, RELATED
OR INCIDENTAL TO THIS LLC AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS LLC
AGREEMENT AND/OR THE RELATIONSHIPS ESTABLISHED AMONG THE PARTIES UNDER THIS LLC
AGREEMENT. THE PARTIES HERETO FURTHER WARRANT AND REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. Each of the Parties submits to the exclusive jurisdiction of first, the
Chancery Court of the State of Delaware or if such court declines jurisdiction,
then to the Federal District Court for the District of Delaware, in any Action
arising out of or relating to this LLC Agreement, agrees that all claims in
respect of the Action shall be heard and determined in any such court and agrees
not to bring any Action arising out of or relating to this LLC Agreement in any
other courts. Nothing in this Section 12.6, however, shall affect the right of
any Party to serve legal process in any other manner permitted by Law or at
equity. Each Party agrees that a final judgment in any Action so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law or at equity.

 

Section 12.7     Headings. The descriptive headings of the Articles, Sections
and clauses of this LLC Agreement are for convenience only and do not constitute
a part of this LLC Agreement.

 



63

 

 

Section 12.8     Counterparts; Electronic Delivery. This LLC Agreement and any
amendment hereto or any other agreements delivered pursuant to this LLC
Agreement may be executed and delivered in one or more counterparts and by fax,
email or other electronic transmission, each of which shall be deemed an
original and all of which shall be considered one and the same agreement. No
Party shall raise the use of a fax machine or email to deliver a signature or
the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a fax machine or email as a defense to the
formation or enforceability of a contract and each Party forever waives any such
defense.

 

Section 12.9     Notices. All notices, demands and other communications to be
given or delivered under this LLC Agreement shall be in writing and shall be
deemed to have been given (a) when personally delivered (or, if delivery is
refused, upon presentment) or received by email (with confirmation of
transmission) prior to 5:00 p.m. eastern time on a Business Day and, if
otherwise, on the next Business Day, (b) one (1) Business Day following sending
by reputable overnight express courier (charges prepaid) or (c) three
(3) calendar days following mailing by certified or registered mail, postage
prepaid and return receipt requested. Unless another address is specified in
writing pursuant to the provisions of this Section 12.9, notices, demands and
other communications shall be sent to the addresses indicated below:

 

If to the Company or the Managing Member:

 

Utz Brands, Inc.

900 High Street

Hanover, PA 17331

  Attention: Dylan B. Lissette   Email:  

 

and

 

Utz Brands Holdings, LLC

900 High Street

Hanover, PA 17331

  Attention: Dylan B. Lissette   Email:  

 

With copies to:

 

Kirkland & Ellis LLP

601 Lexington Ave.

New York, NY 10022

  Attention: Peter Martelli, P.C.     Lauren M. Colasacco, P.C.   Email:
peter.martelli@kirkland.com     lauren.colasacco@kirkland.com

 



64

 

 

Cozen O’Connor

One Liberty Place

1650 Market Street, Suite 2800

Philadelphia, PA 19103

  Attention: Larry Laubach   Email: llaubach@cozen.com

 

If to the Continuing Members:

 

Series U of UM Partners, LLC

900 High Street

Hanover, PA 17331

  Attention: Dylan B. Lissette   Email:  

 

With a copy to:

 

Cozen O’Connor

One Liberty Place

1650 Market Street, Suite 2800

Philadelphia, PA 19103

  Attention: Larry Laubach   Email: llaubach@cozen.com

 

Section 12.10     Representation by Counsel; Interpretation. The Parties
acknowledge that each Party to this LLC Agreement has been represented by
counsel in connection with this LLC Agreement and the transactions contemplated
by this LLC Agreement. Accordingly, any rule of Law, or any legal decision that
would require interpretation of any claimed ambiguities in this LLC Agreement
against the Party that drafted it has no application and is expressly waived.

 

Section 12.11     Severability. Whenever possible, each provision of this LLC
Agreement shall be interpreted in such manner as to be effective and valid under
applicable Law, but if any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held to be prohibited by
or invalid, illegal or unenforceable under applicable Law in any respect by a
court of competent jurisdiction, such provision shall be ineffective only to the
extent of such prohibition or invalidity, illegality or unenforceability,
without invalidating the remainder of such provision or the remaining provisions
of this LLC Agreement. Furthermore, in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
LLC Agreement a legal, valid and enforceable provision as similar in terms to
such illegal, invalid, or unenforceable provision as may be possible.

 

Section 12.12     Expenses. Except as otherwise provided in this LLC Agreement
(or as set forth in the Business Combination Agreement with respect to expenses
incurred in connection with the entry into this LLC Agreement), each Party shall
bear its own expenses in connection with the transactions contemplated by this
LLC Agreement.

 

Section 12.13     No Third Party Beneficiaries. Except as provided in
Section 7.4 and Section 10.3(a), this LLC Agreement is for the sole benefit of
the Parties and their permitted assigns and nothing herein, express or implied,
shall give or be construed to give any Person, other than the Parties and such
permitted assigns, any legal or equitable rights under this LLC Agreement.

 



65

 

 

Section 12.14     Confidentiality. Except as required by applicable Law, each
Member (other than the Managing Member) agrees to hold the Company’s
Confidential Information in confidence and shall not, unless authorized in
writing by the Managing Member, (a) disclose any Confidential Information to any
third party or (b) use such information except in furtherance of the business of
the Company; provided, however, that (i) each Member may disclose Confidential
Information to such Member’s Affiliates, attorneys, accountants, consultants and
other advisors who are bound by an obligation of confidentiality with respect to
such Confidential Information; provided such Member will be responsible for any
violation by any of its Affiliates, attorneys, accountants, consultants or other
advisors of the confidentiality provisions in this Section 12.14, (ii) each
Member may disclose Confidential Information as required in response to any
summons, subpoena or other legal requirement, provided that such Member shall
promptly notify the Managing Member in writing so the Company may seek a
protective order or appropriate remedy, (iii) each Member may disclose
Confidential Information to a proposed Transferee if such disclosure is
reasonably required in connection with any proposed Transfer of Units to such
Transferee pursuant to the terms of this LLC Agreement, and (iv) each Member may
disclose Confidential Information to the extent necessary for such Member to
prepare and file its tax returns, to respond to any inquiries regarding such tax
returns from any taxing authority or to prosecute or defend any action,
proceeding or audit by any taxing authority with respect to such tax returns.

 

Section 12.15     No Recourse. Notwithstanding anything that may be expressed or
implied in this LLC Agreement (except in the case of the immediately succeeding
sentence) or any document, agreement, or instrument delivered contemporaneously
herewith, and notwithstanding the fact that any Party may be a partnership or
limited liability company, each Party hereto, by its acceptance of the benefits
of this LLC Agreement, covenants, agrees and acknowledges that no Persons other
than the Parties shall have any obligation hereunder and that it has no rights
of recovery hereunder against, and no recourse hereunder or under any documents,
agreements, or instruments delivered contemporaneously herewith or in respect of
any oral representations made or alleged to be made in connection herewith or
therewith shall be had against, any former, current or future director, officer,
agent, Affiliate, manager, assignee, incorporator, controlling Person,
fiduciary, representative or employee of any Party (or any of their successors
or permitted assignees), against any former, current, or future general or
limited partner, manager, stockholder or member of any Party (or any of their
successors or permitted assignees) or any Affiliate thereof or against any
former, current or future director, officer, agent, employee, Affiliate,
manager, assignee, incorporator, controlling Person, fiduciary, representative,
general or limited partner, stockholder, manager or member of any of the
foregoing, but in each case not including the Parties (each, but excluding for
the avoidance of doubt, the Parties, a “Non-Party Affiliate”), whether by or
through attempted piercing of the corporate veil, by or through a claim (whether
in tort, contract or otherwise) by or on behalf of such Party against the
Non-Party Affiliates, by the enforcement of any assessment or by any Action, or
by virtue of any statute, regulation or other applicable Law, or otherwise; it
being expressly agreed and acknowledged that no personal Liability whatsoever
shall attach to, be imposed on, or otherwise be incurred by any Non-Party
Affiliate, as such, for any obligations of the applicable Party under this LLC
Agreement or the transactions contemplated by this LLC Agreement, under any
documents or instruments delivered contemporaneously herewith, in respect of any
oral representations made or alleged to be made in connection herewith or
therewith, or for any claim (whether in tort, contract or otherwise) based on,
in respect of, or by reason of, such obligations or their creation.
Notwithstanding the foregoing, a Non-Party Affiliate may have obligations under
any documents, agreements or instruments delivered contemporaneously herewith or
otherwise required by this LLC Agreement if such Non-Party Affiliate is party to
such document, agreement or instrument. Except to the extent otherwise expressly
set forth in, and subject in all cases to the terms and conditions of and
limitations herein, this LLC Agreement may only be enforced against, and any
claim or cause of action of any kind based upon, arising out of, or related to
this LLC Agreement, or the negotiation, execution or performance of this LLC
Agreement, may only be brought against the Persons that are expressly named as
Parties hereto and then only with respect to the specific obligations set forth
herein with respect to such Party. Each Non-Party Affiliate is expressly
intended as a third party beneficiary of this Section 12.15.

 

[Signatures on Next Page]

 



66

 

 

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Third Amended and
Restated Limited Liability Company Agreement to be executed as of the day and
year first above written.

 

  COMPANY:       UTZ BRANDS HOLDINGS, LLC           By: /s/ Dylan B. Lissette  
Name: Dylan B. Lissette   Title: President and Chief Executive Officer          
MANAGING MEMBER:       UTZ BRANDS, INC.           By: /s/ Dylan B. Lissette  
Name: Dylan B. Lissette   Title: Chief Executive Officer             MEMBERS:  
    UTZ BRANDS, INC.           By: /s/ Dylan B. Lissette   Name: Dylan B.
Lissette   Title: Chief Executive Officer       SERIES U OF UM PARTNERS, LLC    
      By: /s/ Dylan B. Lissette   Name: Dylan B. Lissette   Title: President and
Chief Executive Officer       SERIES R OF UM PARTNERS, LLC           By: /s/
Dylan B. Lissette   Name: Dylan B. Lissette   Title: President and Chief
Executive Officer

 

Signature Page to Third Amended and Restated Limited Liability Company Agreement
of Utz Brands Holdings, LLC

 





 

 

EXHIBIT A

 

Capitalization

 

Members Effective Time
Common Units Effective Time
Restricted
Common Units Shares of
Class V
Common
Stock Closing Date
Capital
Account
Balance* Capital
Contributions
following the
Effective Time Utz Brands, Inc. 59,369,050 0 N/A – – Series R of UM Partners,
LLC 9,187,350 0 9,187,350 – – Series U of UM Partners, LLC 52,061,650 0
52,061,650 – –

 

* After completion of the Company’s 2020 federal income tax return, the Company
will insert amounts for the Members’ Closing Date Capital Account Balances to
reflect their pro rata share of the fair market value of the Company as of the
Closing Date.

 

Exhibit A to the Third Amended and Restated Limited Liability Company Agreement
of Utz Brands Holdings, LLC

 





 

 

 

EXHIBIT B

 

Exchange Notice

 

See attached.

 

Exhibit B to the Third Amended and Restated Limited Liability Company Agreement
of Utz Brands Holdings, LLC

 





 

 

Form of Exchange Notice

 

Dated: _____________

 

Utz Brands Holdings, LLC

900 High Street

Hanover, PA 17331

Attention: Dylan B. Lissette

 

copy to:

 

Utz Brands, Inc.

900 High Street

Hanover, PA 17331

Attention: Dylan B. Lissette

 

Reference is hereby made to the Third Amended and Restated Limited Liability
Company Agreement of Utz Brands Holdings, LLC, dated as of August 28, 2020 (as
amended from time to time in accordance with its terms, the “LLC Agreement”) of
Utz Brands Holdings, LLC (f/k/a UM-U Intermediate, LLC), a Delaware limited
liability company (the “Company”), by and among Utz Brands, Inc., a Delaware
corporation (“PubCo”), Series U of UM Partners, LLC, a series of a Delaware
limited liability company (“Series U”), Series R of UM Partners, LLC, a series
of a Delaware limited liability company (“Series R”) and each other Person who
is or at any time becomes a Member in accordance with the terms of the LLC
Agreement and the Act (such Persons, together with PubCo, Series U and Series R,
the “Unitholders”). Capitalized terms used but not defined herein shall have the
meanings given to them in the LLC Agreement.

 

Effective as of the Exchange Date as determined in accordance with the LLC
Agreement, the undersigned Unitholder hereby transfers and surrenders to the
Company the number of Common Units set forth below and an equal number of shares
of Class V Common Stock held by such Unitholder in Exchange for the issuance to
the undersigned Unitholder of that number of shares of Class A Common Stock
equal to the number of Common Units so exchanged (to be issued in its name as
set forth below), or, at the election of PubCo, for a Cash Exchange Payment to
the account set forth below, in each case in accordance with the LLC Agreement.
The undersigned hereby acknowledges that the Exchange of Common Units shall
include the cancellation of an equal number of outstanding shares of Class V
Common Stock held by the undersigned that have been surrendered in such
Exchange.

 

Legal Name of Unitholder: ________________________________________

 

Address: _______________________________________________________

 

Number of Common Units to be Exchanged: __________________________

 

Cash Exchange Payment instructions: ________________________________

 





 

 

If the Unitholder desires the shares of Class A Common Stock be settled through
the facilities of The Depositary Trust Company (“DTC”), please indicate the
account of the DTC participant below.

 

In the event PubCo elects to certificate the shares of Class A Common Stock
issued to the Unitholder, please indicate the following:

 

Legal Name for Certificate Delivery: ___________________________________

 

Address for Certificate Delivery: ______________________________________

 

The undersigned hereby represents and warrants that the undersigned is the owner
of the number of Common Units the undersigned is electing to Exchange pursuant
to this Exchange Notice, and that such Common Units are not subject to any liens
or restrictions on transfer (other than restrictions imposed by the LLC
Agreement, the charter and governing documents of PubCo and applicable Law).

 

The undersigned hereby irrevocably constitutes and appoints any officer of
PubCo, as applicable, as the attorney of the undersigned, with full power of
substitution and resubstitution in the premises, solely to do any and all things
and to take any and all actions necessary to effect the Exchange elected hereby.

  



2

 

 

IN WITNESS WHEREOF the undersigned has caused this Exchange Notice to be
executed and delivered as of the date first set forth above.

 

 [Unitholder]     By:                                 Name: Title:

 

[Signature Page - Exchange Notice]

 





 

 

EXHIBIT C

 

Officers

 

Dylan B. Lissette – President and Chief Executive Officer       Cary Devore –
Executive Vice President, Chief Financial Officer, Chief Operating Officer,
Treasurer and Assistant Secretary       Todd M. Staub – Executive Vice
President, Chief Administrative Officer and Secretary

 

Exhibit C to the Third Amended and Restated Limited Liability Company Agreement
of Utz Brands Holdings, LLC

 





 

 

EXHIBIT D

 

Distribution Policy

 

See attached.

 

Exhibit D to the Third Amended and Restated Limited Liability Company Agreement
of Utz Brands Holdings, LLC

 





 

 

EXHIBIT E

 

Form of Joinder

 

This Joinder (this “Joinder”) to the LLC Agreement (as defined below), made as
of                        , is between                        (“Transferor”) and
                       (“Transferee”).

 

WHEREAS, as of the date hereof, Transferee is acquiring ______________
______________ (the “Acquired Interests”) from Transferor;

 

WHEREAS, Transferor is a party to that certain Third Amended and Restated
Limited Liability Company Agreement of Utz Brands Holdings, LLC (the “Company”),
dated as of August 28, 2020, by and among Utz Brands, Inc., a Delaware
corporation, Series U of UM Partners, LLC, a series of a Delaware limited
liability company, Series R of UM Partners, LLC, a series of a Delaware limited
liability company, and each other Person who is or at any time becomes a Member
of the Company (as the same may be amended or restated from time to time, the
“LLC Agreement”); and

 

WHEREAS, Transferee is required, at the time of and as a condition to such
Transfer, to become a party to the LLC Agreement by executing and delivering
this Joinder, whereupon such Transferee will be treated as a Party (with the
rights and obligations as a Member) for all purposes of the LLC Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

Section 1.1     Definitions. To the extent capitalized words used in this
Joinder are not defined in this Joinder, such words shall have the respective
meanings set forth in the LLC Agreement.

 

Section 1.2     Acquisition. Transferor hereby Transfers to Transferee all of
the Acquired Interests.

 

Section 1.3     Joinder. Transferee hereby acknowledges and agrees that (a) such
Transferee has received and read the LLC Agreement, (b) such Transferee is
acquiring the Acquired Interests in accordance with and subject to the terms and
conditions of the LLC Agreement and (c) such Transferee will be treated as a
Party (with the same rights and obligations as the Transferor) for all purposes
of the LLC Agreement.

 

Section 1.4     Notice. Any notice, demand or other communication under the LLC
Agreement to Transferee shall be given to Transferee at the address set forth on
the signature page hereto in accordance with Section 12.9 of the LLC Agreement.

 

Section 1.5     Governing Law. This Joinder shall be governed by and construed
in accordance with the law of the State of Delaware.

 

Exhibit E to the Third Amended and Restated Limited Liability Company Agreement
of Utz Brands Holdings, LLC

 





 

 

Section 1.6     Counterparts; Electronic Delivery. This Joinder may be executed
and delivered in one or more counterparts, by fax, email or other electronic
transmission, each of which shall be deemed an original and all of which shall
be considered one and the same agreement.

 

[Signatures on Next Page]

 

Exhibit E to the Third Amended and Restated Limited Liability Company Agreement
of Utz Brands Holdings, LLC

 





 

 

 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by the
parties as of the date first above written.

 

  [TRANSFEROR]         By:                                             Name:    
Title:           [TRANSFEREE]         By:     Name:     Title:           Address
for notices:

 

Exhibit E to the Third Amended and Restated Limited Liability Company Agreement
of Utz Brands Holdings, LLC

 





 